 4HERALD PUBLISHING COMPANY OF BELLFLOWER71Herald Publishing Company of BellflowerandAmerican News-paper Guild,CIO.Case No. 21-CA-2044. September 16,1955-DECISION AND ORDEROn March 29, 1955, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support of the exceptions.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate- Report, the Respondent's exceptions and brief, and the entirerecord in the case, and adopts the Trial Examiner's findings, conclu-sions, and recommendations as modified below.For the reasons indicated in the Intermediate Report,2we agreewith the Trial Examiner that the Respondent's operations affect inter-state commerce and that the Board has jurisdiction in the statutorysense in this proceeding.The Trial Examiner was of the further opin-ion, which we share, that the Respondent's operations fall within theBoard's current plan for the assertion of jurisdiction over newspaperenterprises because the Respondent's gross'value of its newspaper busi-ness amounted to at least $500,000 per annum and the Respondent sub-scribed to an interstate news service and advertised nationally soldautomobiles, including Ford, Chevrolet, Studebaker, and Packardcars.'Moreover, we rely on the additional fact that the Respondentadvertised many other products which, because they are commonly'known to be nationally sold products, we officially notice to be nation-ally sold products.Among these are household appliances, electricshavers, canned vegetable and meat products, watches, and women'swear, marketed by such well-known manufacturers as Radio Corpo-ration of America, Bendix, General Electric, Sunbeam, Ronson,Schick,Westinghouse, Elgin, Chrysler, Libby, Gerber, and Playtex.In view of the foregoing, we find that the Board has jurisdiction and1The Respondent filed no specific exceptionsto the TrialExaminer's findings that theRespondentunlawfullydischargedRaymond J. Rossand granted a wage increase to em-ployees to deter union organization,as more fully set forth in the Intermediate Report.Apart from the reasons therefor indicated in the Intermediate Report, which we regardas adequate,we adopt theTrial Examiner's findings,conclusions,and recommendationsas to Ross' discharge and the wage increase in view of the absence of exceptions thereto.2 The TrialExaminercorrectlyreportedthat the Respondent's annual gross income fromthe publication of its newspaper exceeds $500,000, but thatthe evidence did not disclosethe extent of the excessWe find, as stated in the Respondent's brief, that its gross rev-enue for 1954 amountedto $1,714,377 68.3 The Daily Press, inc.,110 NLRB 573.114 NLRB No. 23. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it will effectuate the policies of the Act to assert jurisdiction inthis proceeding.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Herald Publish-ing Company of Bellflower, Compton, California, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in American Newspaper Guild, CIO,or in any other labor organization, by discriminating in any mannerin regard to the hire or tenure of employment or any term or con-dition of employment of any of its employees.(b) Engaging or attempting to engage in surveillance of any meet-ing of American Newspaper Guild, CIO, or any other labor organiza-tion, which the Respondent believes or has reason to believe will be at-tended by,any person in its employ; interrogating any employees con-cerning their membership in, or activities on behalf of, AmericanNewspaper Guild, CIO, or any other labor organization, in a mannerconstituting interference, restraint, or coercion in violation, of Section8 (a) (1) of the Act; stating to employees that it will discharge anyemployee because of his affiliation with, or activities on behalf of,American Newspaper Guild, CIO, or any other labor organization,or that any employee has been discharged because of such affiliationor activities.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join,or assistany labor organization, to join or assist Ameri-can Newspaper Guild, CIO, to bargain collectively through represent-atives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to the ex-tent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a), Offer to Sol London, Doris Farley, Raymond J. Ross, andGloria Hickey immediate and full reinstatement to their respectiveformer or substantially equivalent positions without prejudice to theirseniority and other rights and privileges, and make each of the saidemployees whole in the manner set forth in section V of the Inter-mediate Report, entitled "The Remedy..', HERALD PUBLISHING COMPANY OF BELLFLOWER -73(b) Post at its principal place of business in Compton, California,and at each of its other places of business in Los Angeles County,California, copies of the notice attached to the Intermediate Reportand marked "Appendix A."' Copies of such notice, to be furnished bythe Regional Director for the Twenty-first Region, shall, after beingduly signed by the Respondent's representative, be posted by the Re-spondent, immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.4 This notice is hereby amended by substituting the words "A Decision and Order" forthe words "The Recommendations of a TrialExaminer."In the event that this Orderis enforcedby a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn July 21, 1954, American Newspaper Guild, CIO (also described herein as theGuild), filed a charge with the National Labor Relations Board (also referred tobelow as the Board) against the Respondent, Herald Publishing Company of Bell-flower.'The Guild filed an amendment to the charge on August 19, 1954. Basedupon the charge, as amended, the General Counsel of the Board issued a complainton October 14, 1954, alleging that the Respondent had engaged in and was engagingin unfair labor practices within the meaning of the National Labor Relations Act,as amended (61 Stat. 136-163), also referred to herein as the Act.Copies of thecharge, the amendment thereof, and the complaint have been duly served uponthe Respondent.With respect to the claimed unfair labor practices, the complaint, as amended atthe hearing in this proceeding, alleges in substance that on various occasions duringa period beginning on or about July 1, 1954, the Respondent, in violation of Section8 (a) (1) of the Act, engaged in conduct constituting interference with, restraint,and coercion of its employees in the exercise of rights guaranteed to them by Section7 of the Act; and that the Respondent, in violation of Section 8 (a) (1) and (3) ofthe Act, discriminatorily discharged four employees, Sol London (on July 17, 1954),Raymond J. Ross (on August 17, 1954), and Gloria Hickey and Doris Farley (bothon August 18, 1954), because the said employees had exercised rights guaranteed themby the Act.i The name of the Respondent is stated in the charge and in the complaint, as originallyissued, as Herald Publishing Company.The Respondent's correct name is Herald Publish-ing Company of Bellflower.Upon the General Counsel's motion at the bearing in thisproceeding, the complaint was amended to reflect the Respondent's correct name.Point-ing to Section 102.12 of the Board's Rules and Regulations, whichrequiresthat a chargeset forth the "full name" of the party charged, the Respondent took the position at thehearing, in effect, that the misnomer is a bar to this proceeding.The view misconceivesthe function-of a charge.' It is not a pleading, and "simplysets in motionthe investiga-tive machinery of the Board "N. L. R B. v. Waterfront Employers of Washington,et at.,211 F.'2d 946 (C A. 9). For that purpose, precision in the chargeisnot essentialN. L. R B. v. Kingston Cake Co.,191 F. 2d 563, 567 (C. A. 3).Moreover, the Respondentfiled an answer addressed to the merits of the complaint, and it is thus evident that it hasbeen in noway prejudiced or, misled by the misnomerThe Respondent's position lacksmeritSeeDe Luxe Motor Stages,93 NLRB 1425, enfd. 196 F. 2d 499 (C A. 6). 74DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent filed an answer which, as amended at the hearing, in effect deniesthe commission of the alleged unfair labor practices attributed to it, and asserts insubstance that London "was discharged for unsatisfactory services," and that Ross,Hickey, and Farley were terminated "solely for economy reasons."Pursuant to notice duly served upon all parties, a hearing was held before me, asduly designated Trial Examiner, at Los Angeles, California, on December 6, 7, 8, 9,and 10, 1954.All parties were represented by counsel, participated in the hearing,and were given a full opportunity to be heard, to examine, and cross-examine wit-nesses, to adduce evidence, to submit oral argument, and to file briefs and proposedfindings of fact and conclusions of law.Of the various motions made at the hearing,reference need be made here only to one, as the record adequately reflects the dis-position of the others.Decision was reserved on a motion by the Respondent, afterthe close of the evidence, to dismiss the complbint on the ground that the Board hasno jurisdiction over this proceeding, and that it would not effectuate the policies ofthe Act to assert such jurisdiction.The motion is hereby denied for reasons set outbelow.The General Counsel and the Respondent submitted oral argument afterthe close of the evidence.No briefs have been filed.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.NATURE OF THE RESPONDENT'S BUSINESS;JURISDICTIONThe Respondent is a California corporation; maintains its principal place of busi-ness inCompton, Los Angeles County, California; and is engaged in the businessof printing, publishing, distributing, and selling a newspaper known as the HeraldAmerican.The newspaper, a semiweekly publication, is published each,Thursdayand Sunday.A weekly supplement to the paper, known as "Garden and HomeMagazine," is also published each Sunday.The Thursday issue appears in nineeditions.Seven editions are issued on Sunday.Each edition is associated oridentified with one or more communities in Los Angeles County.For example,there are separate editions for the communities of North Long Beach, Compton, andBellflower, among others.The newspaper is printed in Compton where the Re-spondent' operates two printing establishments for that purpose, but it also maintainsseparate offices in various of the other communities where it stations such personnelas advertising and editorial employees.The combined circulation of the Thursdayeditions is approximately 142,000; the circulation of the Sunday issue is slightlysmaller.The Respondent sends no copies of its newspaper to any points outside theState of California.Circulation of the paper is apparently confined to the LosAngeles County communities for which the respective editions are named.The record is lacking in specificity concerning the amount of the Respondent'sannual gross income, and what portions of the revenue are derived from advertisingand circulation, respectively.One may, however, spell out enough from the evidenceto determine whether the Board has jurisdiction and whether its assertion will ef-fectuate the policies of the Act.The Respondent's annual gross income from thepublication of the newspaper exceeds $500,000 (how much in excess does notappear).Although the record contains no figures for the amount of revenue derivedfrom advertising, it is fairly inferable from the evidence as a whole that the volumeof advertising is considerable, and that the newspaper's revenue from advertisementsaccounts for a substantial portion of its gross income.2The newspaper advertises a variety of products, including what one witness termed"practically every make of popular cars."Automobile advertisements appear inthe Herald American every week, but the heaviest concentration of such advertisingoccurs each year when the automobile manufacturers bring out their new models.Some of the advertisements are placed by advertising agencies, and others by localautomobile dealers.The offices of the agencies which place the automobile adver-The record reflects only two sources of income, advertising and circulation.Circula-tion revenue may be roughly approximated.The newspaper sells for 10 cents a copy.About 30 to 40 percent of the copies distributed are paid for. Payment at 10 cents percopy for 30 percent of 142,000 copies issued 104 times in a year would yieldannual grossreceipts of $443,040 for the given year.As the evidence does not establish by how muchthe annual gross income exceeds $500,000, it is impossible to determine from the recordwhat proportion of the revenue is derived from advertising.One may safely conclude,however, from the figures given that the advertising income is substantial.Other featuresof the record which support that conclusion will appear later. HERALD PUBLISHING COMPANY OF BELLFLOWER75tisements are all located in California.3Copy for automobile advertising, such asmats used to reproduce pictures of automobiles, is supplied to the newspaper bydealers and advertising agencies, as the case may be.The record does not establishwhether any of the copy originates outside the State of California.When an agencyplaces the advertisement, the newspaper usually secures approval of the copy froma local dealer because the latter pays for the advertisement (and, perhaps, althoughthe record is not clear on the point, because the dealer's name appears in the ad-vertising).The evidence, however, does not establish that the dealers are actuallythe agencies' principals, nor can it be determined in the state of the record whetherthe authority for the agencies' activities comes either from automobile manufacturersor distributors?The Herald American is not a member of any interstate news agency, but itsubscribes to, and receives in the mail each week, a newsletter issued by the UnitedPress which, it is common knowledge, is engaged in the distribution of news tonewspapers throughout the United States.The weekly letters contain "news fromvarious parts of the country."C. S. Smith, president of the Respondent andpublisher of the-Herald American, denied that the newspaper has actually usedthe newsletters, and he explained the subscription with testimony that the paperhad at one time used the wire service of the news agency; that the service wasdiscontinued in or about 1946; and that the Respondent subscribes to the newslettersin order to retain some right (not otherwise elaborated in the record) to resumethe wire service.Smith also asserted that the newspaper does not publish "anythingbut local news."However, the "Garden and Home Magazine" supplement to theissue of September 12, 1954, contains a substantial number of items dealing withevents that occurred, or places that are located, outside the State of California.The initials U. P. are appended to the bottom of a substantial number of such itemson pages 15 and 19 of the supplement (General Counsel's Exhibit No. 3). Theissue for October 21, 1954, contains an article entitled "College Coeds DiscussCampus Fashion."The item is datelined Berkeley, California, and Austin, Texas,with the legend at the bottom: "Written for U. P. by Joyce Williams, University ofCalifornia, and Patricia Strum, University of Texas."Smith was interrogated about the source of some of the articles in question, andnotwithstanding his prior assertion that the paper publishes only "local news," hespeculated that one article dealing with tourist information, attributed to U. P., anddatelined Ottawa "could be out of canned information which is sent to us by sometravel bureau."He endeavored to account for the initials with the statement that"that [the item and the initials] could be out of any daily newspaper."With respectto another item attributed to U. P., and captioned "Make Low Bid Pocket Paperson Ohio Town," he testified that the source of the story would be a "rank guess"on his part.When asked whether it would be "consistent" for a newspaper to credit"something to U. P. if it comes from another source," Smith gave the somewhatunresponsive reply: "This is a magazine [the supplement] which is headed by agirlwho has practically carte blanche on it.She doesn't have service [sic] tothese various [news] letters and wherever she picks the stuff, we have let her go onit because she gets it locally or everything is sent to her by some local agent.Thereis no policy on it except interesting reading."Smith's testimony as to where the U. P. stories "could" have originated isobviously speculative, and I am unable to accord any probative weight either tosuch speculation or the assertion that an employee with "carte blanche" authoritysecured the stories "locally" or from "some local agent" (not otherwise identified).Similarly, I am unable to give any operative weight to his claim in effect that the"girlwho has practically carte blanche" in the preparation of the magazine hasnot used the United Press newsletters. Sol London, one of the dischargees involvedin this proceeding, testified that he was stationed at the newspaper's Compton head-quarters prior to July 1953; that while employed there he used to open the mail;that "material from United Press" came to his desk in the mail; that he asked eitherJack Cleland, city editor, or W. W. Butler, managing editor, what disposition shouldbe made of the material, and was instructed by one or the other to turn it over to8It is not unlikely, and the record suggests, that at least one or more of the agencieshave offices in other States, but the evidence on the subject has insufficient substance towarrant a finding in the premises.' There is testimony in the record that advertisements placed by the dealers are financedfrom funds "allotted" to them.The sources of the allotments, whether from manufac-turers or distributors, are not identified in the record.The testimony in question is lack-ing in specificity and concrete detail, and may be of hearsay origin. I base no findingon it. 76DECISIONSOF NATIONALLABOR RELATIONS BOARD"Home and Garden." 5While London stated that he could not recall whether itwas Cleland or Butler who gave him that instruction, it may be noted that therecord contains no denial by either Cleland (who did not testify) or Butler (whodid) that the instruction described by London was given to him.Moreover, variousfacets of Smith's testimony substantially detract from the force of his claim thatthe person in charge of "Home and Garden Magazine" has not used the newsletters.In the first place, as already noted, Smith was unable to give the actual source of anyof the stories credited to U. P. Second, he operates other enterprises, and he testi-fied at more than one point that prior to September 1, 1954, his participation inthe active management of the newspaper was "on a very small part-time basis."According to his testimony, he is now active as general manager, but he has no"regular office" at the headquarters of the newspaper in Compton and transactsmost of his business at his home. Thus, it may be asked, how may one concludefrom Smith's testimony that the person in charge of the magazine had no access tothe newsletters and did not use them?A negative answer is required not onlyby the features of his evidence pointed out above but by other aspects of histestimony.When questioned about recent news stories (appearing- after he assumedthe title of general manager) pertaining to new automobile models, he replied thathe did not have "the slightest idea" as to the source of the articles or as to the identityof the individual in his organization who "would know where these news itemscome from."He explained his lack of personal knowledge with the statement, "Ihave one hundred and eighty people in the organization." In sum, it seems to methat this explanation by Smith applies with equal force to his claim that the individualin charge of the "Home and Garden" supplement has not used the United Pressnewsletters in preparing the news items attributed to U. P., initials which obviouslyare abbreviations for United Press.The fact that the newsletters are not in evidence does not preclude an inferencethat the U. P. stories came from the newsletters.The basic facts are that the Re-spondent subscribes to United Press weekly newsletters which contain "news fromvarious parts of the country"; publishes news stories concerning events occurring,and places located, outside California; and attributes items of that nature to U. P.or, in other words, to United Press, as the source.Moreover, London's testimonydescribed above is uncontroverted and contributes weight to the conclusion that thenewsletters have been used as the source of stories in the supplement. In short,there is evidence which reasonably warrants an inference that the stories creditedto United Press came from the newsletters.To escape such an inference, it seemsto me that some duty devolved upon the Respondent to go forward with probativeevidence negating it, particularly as information shedding light on the matter iswithin its special knowledge.The Respondent produced no such evidence, nor hasitexplained its failure to do so.Certainly, Smith's speculations as to the possiblesources of the U. P. stories, his inaccurate assertion that the Herald Americanprints only "local news," and his generalization that the person in charge of thesupplement "doesn't have service to these letters," do not probatively negate theinference.The weight of the evidence supporting the inference is enhanced by thefailure of the Respondent to present any probative evidence, peculiarly within itsknowledge, as to the source of the U. P. items. See N.L. R. B. v. Ohio CalciumCo., 133 F. 2d 721 (C. A. 6). Accordingly, I find that such news items were fur-nished to the Respondent by United Press and were based upon, or taken from,one or another of that organization's weekly newsletters .6In August 1954 the Respondent purchased publication rights to three cartoon fea-tures, each of which is issued by a different syndicate.Two of the syndicates arelocated in New York and the third in Chicago. The publication rights were pur-chased from "a Glendale, California broker," who in turn ordered the features fortheHerald American from the syndicates.Publication of cartoons received fromone or the other of the syndicates was begun by the Respondent on August 25, 1954,and discontinued on December 8, 1954, while the hearing in this proceeding wassUnlike Butler Cleland, as will appear, is not a supervisor within the meaning of theAct.However, when London was hired, Butler told him that he "would be working under"Cleland, and, while London was stationed in Compton, Cleland exercised some authorityover him from time to timeAt the least. Cleland was vested with apparent authorityover London in the Compton office. Therefore, London's description of an instruction fromCleland regarding the disposition of the United Press material is competent evidence.G The Respondent also subscribes to and receives from United Press another weeklynewsletter which deals with events in Sacramento California's State capitalSmith de-niedthat the newpsaper uses this letter, and there is no evidence to the contrary.Juris-dictional findings made below are not based on the Sacramento newsletters. HERALD PUBLISHING COMPANY OF BELLFLOWER77in progress.The Herald American customarily used one or another of the featuresas "filler"material in1or 2 of the communityeditionsof each issue?The Respondent contends in effect that its operations do notaffect interstatecommerce, and that the Board is thus without jurisdiction over this proceeding.Analternative contention is that the assertion of jurisdiction, if the Board has it, wouldnot effectuate the policies of the Act.The Board has recently adopted criteria (tobe described later) by which it intends to be governed in its assertion of jurisdic-tion over newspapers. It may be noted' that the alleged unfair labor practices at-tributed to the Respondent antedated this expression of Board policy.For thatreason, as well as the fact that the relevant criteria are of recent origin, I think itappropriate to refer not only to the applicable current policies but tosome aspectsof criteria in effect prior thereto.In 1950, in a series of decisions, the Board announced certain criteria by whichitwould be governed in its assertion of jurisdiction.The criteria, some but notallprescribing dollar volume standards, were respectively applicable to differentsituations or types of enterprises and need not be described in detail.8 It need onlybe noted that in one of the policy decisions the Board announced that it would con-tinue to take jurisdiction "over instrumentalities and channels of interstate .commerce"(WBSR, Inc.,91 NLRB 630, involving a radio station); and that shortlythereafter this standard was applied to a newspaper because of "its membership ininterstate news services"(Press, Incorporated,91NLRB 1360). As evidenced bythePressdecision, the assertion of jurisdiction over newspapers after the announce-ment of the 1950 policy standards (and, as will appear, prior to 1954) was basednot upon standards particularly applicable to newspapers, as such, but upon find-ingsthat criteria announced in one or another of the 1950 decisions were applicable .9The issues for October 14 and December 2, 1954, are typical of the use of the cartoons.On the first date, of the 9 editions, only the Downey-Riviera and Paramount-Hollydaleeditions contained cartoons, the latter publishing 2.The December 2 issue published twocartoons, both appearing only in the Norwalk community editionThe fact that the car-toons were used as "filler" is immaterial.The point to bear in mind is that they wereused frequently during the period of the subscription9 For the criteria see*WBSR, Inc.,91 NLRB 630; W. CKing d/b/a Local TransitLines,91 NLRB 623;The Boiden Company, Southern Division,91 NLRB 628,StanislausImplement and Hardware Company, Limited,91 NLRB 618;Hollow Tree Lumber Com-pany,91 NLRB 635;Federal Daii y Co, Inc,91 NLRB 638;Dorn's House of Miracles,Inc.91 NLRB 632;The Rutledge Paper Products, Inc.,91 NLRB 625;Westport Moving& StorageCo., 91 NLRB 9029In the recent case ofThe Daily Press, Incorporated,110 NLRB 573, the Board appearsto hays assumed that in 1950 it adopted criteria specially applicable to newspapers, assuch.That case, citing Press,Incorporated, supra,and apparently relying on it, con-'newspaper' standardPursuant to this standard, the Board asserted jurisdiction overall newspaper companies which bold membership in or subscribe to interstatenews serv-ices,or publishnationallysyndicated features, or advertisenationally sold prod-ucts ..[Emphasissupplied ]Itmay be respectfully pointed out the 1950Pressdecision did not establish policy standards in quite those terms.Although the Boardmade commerce findings in thePresscase based, in part, on the newspaper's advertisingand its publication of syndicated features, a careful reading of the decision requires theconclusion that the governing factor for the assertion of jurisdiction was not a policystandard particularly applicable to newspapers, as such.For its basic holding in thePresscase that the assertion of jurisdiction would effectuate the policies of the Act, theBoard, citing and applying a case involving a radio station(WBSR, Inc.,91 NLRB 630),invoked its previously announced policy of taking jurisdiction over instrumentalities orchannels of interstate commerce, pointing out that the newspaper involvedwas such aninstrumentality or channel because of "its membership in interstate news services."More-over, that advertising of "nationally sold products" was not of itself a criterion (before1954) for the assertion of jurisdiction is made manifest byWave Publications, Inc.,106NLRB 1064. There the Board declined to assert jurisdiction, although finding that thenewspaper advertised "national products" and received "syndicated cartoons" from out-side the State. In taking that position, the Board pointed out in some detail that thenewspaper met none of the dollar volume or other criteria announced in 1950, thus imply-'ing that at the time of theWavedecision there was no separate "'newspaper'standard'and that theassertion of jurisdiction over newspapers turned on whether they met anyof the standardsannounced in the 1950 policy decisions.To the samegeneraleffect, see,also,Mutual Newspaper Publishing Company, et al.,107 NLRB 642, and J. WeissPrinters,92 NLRB 993. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDInWave Publications,Inc.,106 NLRB 1064, the Board had occasionto pass onithe applicability of the 1950 standards to a California newspaper of a type somewhat-similar tothe Herald American.Like the latter, the publication in theWavecasehad an annual gross income in excess of $500,000, much of it derived from ad-vertising revenue; held no membership in "any interstate wire service"; subscribedto "syndicated cartoons" which were sent to it from points outside California; and,among varioustypes of advertising, carried advertisements of "national products"placed both by advertisingagenciesand "local merchants."Unlike the evidencein this proceeding, the record in theWavecase establishes concretely that advertise-mentsof "national products" were placed by "national advertisingagencieslocated,outside California"; and that "local merchants" who placed advertisements of "na-tional products" were "reimbursed, in part, for the expense involved in advertisingthe nationalproduct[s], by the national manufacturer."Also, unlike this proceed-ing, the record in theWavecase contained concrete evidence of the value of goodsor services purchased by the employer outside California.The Board found thatfor a given annual period, the publication "purchased materials and supplies valuedat $225,000, of which approximately 70 percent was shipped directly to the Com-pany from outside California"; and that "in addition, the Company paid out about$3,000 annually for syndicated cartoons, columns, and advertising mat services dis-tributed from outside California."The Board held that, although it has jurisdiction,itwould not assert it because the facts did not establish "that the Company's oper-ationsmeet any of the announced requirements for the assertion of jurisdiction." lo,The Respondentreliesupon theWavedecision for support of its position.Al-though the commerce facts relating to advertising and syndicated features afforded'a strangerbasis for the assertion of jurisdiction in theWavecase than do comparablefacts in this proceeding, it may be noted that the newspaper involved in theWavedecision, unlike the Herald American, did not subscribeto aninterstate news service.In any' event, for reasons that will appear theWavedecisionisnotdecisive of thejurisdictional issues presented here.1'In 1954, the Board,in a seriesof decisions, announced new criteria for the asser-tionof jurisdiction.In the main, these wererevisionsof thepreexisting policies.With one exception, detailed reference need not be made to the new policy de-cisions,12for only one of them is pertinent here.The case in question isThe DailyPress, Incorporated,110 NLRB 573. There the Board announced ". . . that infuture cases the Board will assert jurisdiction over newspaper companies whichhold membership inorsubscribe to interstate news services,orpublish nationallysyndicated features,oradvertise nationally sold products, if the gross value of thebusiness of the particular enterprise involved amounts to $500,000 or more perannum." [Emphasis supplied.]Several features of the quoted language may benoted.First, apart from the monetary standard, the other criteria are stated inthe disjunctive.Thus, for example, a newspaper with a gross annual income of atleast $500,000, meets the standards if it advertises "nationally sold products" whetheror not it also holds membership in or subscribes to interstate news services, or pub-lishes "nationally syndicate$ features."Second, the assertion of jurisdiction is notconditioneduponany dollar volume of advertising income or of payments fornationally syndicated features, nor upon the regularity or frequency with which suchfeatures are used.Third, the application of the advertising criterion does not hingeuponthe location of the advertiser or the source of the advertising. In other words,the criterion is applicable irrespective of whether the advertiser is the producer ofthe "nationally sold products," an advertising agency, or a "local merchant," orwhether the person or firm placing the advertisement is located in the same Stateas the newspaper.The advertising standard requires only that thecommoditiesadvertised be "nationally sold products."Finally, it is evident that althoughTheDaily Pressdecisiondid not expressly overrule theWavecase, the policy announce-10 The Board's holding in theWavecase should be distinguished from a prior decertifi-cation proceeding involving the same employer, reported at 90 NLRB 274.There theBoard asserted jurisdiction,but in its second decision,the Board pointed out that itsearlier decision antedated the adoption of the 1950 criteria.11For the same reasons,Mutual Newspaper Publishvng Company,etal.,107 NLRB 642,and J.WeissPrinters,92 NLRB 993,both cited by the Respondent,are not controlling.v For announcements of new criteria see :Breeding Transfer Company,110 NLRB 493;The Greenwich Gas Company and Fuels,Incorporated,110 NLRB 564;Hogue and KnottSupermarkets,110 NLRB 543;McKinney Avenue Realty Company (City National Bank),110 NLRB 547;The Daily Press, Incorporated,110 NLRB 573;Maytag Aircraft Corp.,110NLRB 594;Insulation Contractors of Southern California,Inc., et al,110 NLRB 688;Wilson-Oldsmobile,110 NLRB534;Jonesboro Grain Drying Cooperative,110 NLRB 481. HERALD PUBLISHING COMPANY OF BELLFLOWER79ment in the former supersedes the holding of theWavedecision and must be held,by implication, to overrule the holding relating to advertising of what the Board intheWavecase termed "national products" (a phrase which apparently means thesame as the term "nationally sold products" used inThe Daily Pressdecision).Itseems clear that had the standards announced inThe Daily Presscase been in effectat the time of theWavedecision, the Board would have concluded in the latter casethat the assertion of jurisdiction would effectuate the policies of the Act, if for noother reason than that the newspaper met the monetary and advertising criteria ofTheDaily Presscase.Applying the criteria ofThe Daily Presscase to the evidence in this proceeding, itmay be noted initially that the Respondent's annual gross income meets the monetarystandard.The only question is whether any one of the other criteria is met.On thatscore, the subscription to the United Press weekly newsletters "containing news fromvarious parts of the country" is of itself a sufficient basis for the assertion of juris-diction.13But that is not the only ground established by the evidence.The HeraldAmerican advertises many types of commodities, but, with one exception, it is un-necessary to consider which of these are "nationally sold products." 14Whether anyother types of products mentioned in the record qualify for the term, the controllingfacts are that the advertisements include those of "practically every make of popularcars," and that such automobiles are, without a doubt, "nationally sold products." 15As already noted, evidence that the advertising of such products comes from, or isfinanced by, sources without the State is not a precondition of the application of thestandard.Thus the question of jurisdiction is unaffected by the fact that the auto-mobile advertisements are placed by local dealers or advertising agencies locatedwithin the State (although it may be noted that Ralph J. Brewer, formerlygeneralmanager and now vice president of the Respondent, testified that agencies "perhaps"act "for the manufacturer," and in other instances, "for the local dealers association").The evidence does not establish the amount of income derived by the Respondentfrom automobile advertising, nor the volume of the advertisements, but the absenceof such evidence does not affect the assertion of jurisdiction here, for the applicablecriterion requires no such precision in proof.Brewer testified that the newspaperreceives automobile advertising from one agency or another every week; that suchadvertising is heaviest each year at the time when the new automobile models areintroduced; and that "we have been very heavy recently in that type of advertising."He also stated that new models were being introduced at the time of the hearing, andindicated that "a lot of money" was being spent for their advertisement. From suchtestimony, the conclusion is unavoidable that a substantial, even though unspecified,portion of the newspaper's advertising volume and revenue is derived from advertise-ments of "nationally sold products."Thus the Herald American meets the advertis-ing standard announced inThe Daily Presscase.13The evidence does not establish from what location the newsletters are mailed, butthat is immaterial1' As this may be one of the earlier cases involving the new newspaper criteria to comebefore the Board, I take the liberty to set out some questions which the advertising stand-ard suggests, so that the Board may address itself to the questions, if it deems some clari-fication of the standard to be appropriate. To be considered as "nationally sold products"must the goods be sold throughout the Nation, or is it enough that theyare sold in a sub-stantial number of States?To what extent may one infer that goods are sold "nation-ally" from the fact that they are so-called standard brands. If such an inference may bedrawn, what products may be regarded as standard brands?What products are so wellknown to the American public that one may take judicial notice that they are "nationallysold," and how extensive must such knowledge be before the doctrine of judicial noticebecomes applicable?These are not idle questions, for at least some of them are suggestedby evidence the General Counsel presented in this proceedingHe appears to assume, andto seek a finding, that various commodities such as Cinch cakemix, Burgermeister beer,Luzianne coffee, Norway sardines, Hills Brothers coffee, Playtex brassieres, and LuckyLager beer, all advertised in the Herald American, are "nationally sold products" eventhough no evidence was adduced that they are sold "nationally." Perhaps one may takejudicial notice that one or more of these products are sold "nationally." I find it unneces-sary to do so, nor to make any findings concerning any of the enumerated products, in viewof the conclusion reached herein with respect to the automobile advertising11 It is common knowledge that what are termed in the testimony as "popular cars" (forexample, Chevrolets, Fords, and Packards) are sold throughout the United States.Thus,I take judicial notice that these are "nationally sold products."Cf.N. L. R B. v. M. L.Townsend,185 F. 2d 378 (C. A. 9), cert. denied 341 U. S. 909,N. L R B. v Howell Chev-rolet Co,204 F 2d 79 (C. A. 9), affd. 346 U. S. 482 80DECISIONSOF NATIONALLABOR RELATIONS BOARDTurning to the cartoon features, one may exclude them from consideration and,on the basis of facts meeting the other criteria, still emerge with the conclusionthat the Respondent's operations affect interstate commerce and that the assertionof jurisdiction will effectuate the policies of the Act.However, as the parties dealtwith the cartoons at the hearing as relevant to the question of jurisdiction, findingsrelatingto the syndicated features are appropriate.The Respondent received the cartoons published between August 25 and December8, 1954, from sourced outside the State, and by reason of that fact was, during theperiod in question, engaged in interstate commerce, notwithstanding the circumstancethat the purchase of the publication rights was made either from or through abroker in California.18A question arises, however, whether the evidence establishesthat the cartoons are "nationally syndicated features."Only one of the cartoonfeatures published by the Herald American is clearly identified. It bears the name"Angel."There is no evidence that it is published in any other newspaper.Thereisalso no basis for judicial notice of such publication.This applies with evengreater force to the other two features, for these are not even identified by name in,the record.any explicit statement made by him, I gather that his position is that a feature issyndicated "nationally" if it is distributed by a syndicate of national scope, even ifthe feature itself is not distributed "nationally."There may be good reason forgrounding the assertion of jurisdiction over a newspaper upon such a theory, buta literal reading of the criterion does not support such a construction. I readthe standard embodied in the phrase "nationally syndicated features" to mean thatthe "features" must be distributed "nationally," and not that there need only bea showing that they are distributed by a syndicate operating "nationally," howeverlimited the distribution of the particular "features" may be.Thus I hold that theevidence in this proceeding does not establish that the cartoons published in theHerald American are "nationally syndicated features." 17With respect to the jurisdictional issue, one additional matter requires comment,and that is whether the date (October 26, 1954) ofThe Daily Pressdecision pre-cludes the application of the criteria announced therein to a case involving claimedunfair labor practices alleged to have occurred prior to the announcement.Therehave been cases where the Board declined to assert jurisdiction over an employercharged with unfair labor practices allegedly committed before the announcement ofapplicable criteria.But these were situations where the employer was involvedin a prior proceeding in which a position had been taken by the Board, or ex-pressed by one of its representatives, to the effect that jurisdiction would not beasserted on the basis of policies then in effect.18This is not such a case.Nor'"The fact that the publication of cartoons was discontinued during the hearing doesnot affect the Board's jurisdiction.Nor is it material that the publication began afterthe discharges and other conduct alleged in the complaint as unfair labor practices, forjurisdiction is not conditioned upon a coincidence in time between the commerce facts andthe alleged unfair labor practices, but is based upon the "over-all operationsof the em-ployer"(Paul W. Speer, Inc,94 NLRB 317).17 It was stipulated at the hearing that the three cartoon features were ordered,respec-tively, from Harry Cook Syndicate (also known as Bell Syndicate), of New York; theChicago Sun Times, of Chicago ; and McNaught Syndicate, of New York. Quite apartfrom my interpretation of the criterion, as set out above, it may be noted that the evidencebearing onthe scope of the operations of the three syndicates is scant. "Angel" Is at-tributed to none of the three in the evidence but to an organization named Field Enter-prise, Inc., which also supplies features to the Chicago Sun Times, a newspaper. It maybe that Field Enterprise, Inc., and the Chicago Sun Times are one and the same, but theevidence does not establish that factThe General Counsel presented no evidence thatthe Chicago Sun Times and McNaught Syndicate have distributed features to any news-paper other than the Herald American.Whatever moral conviction one may have aboutthe matter, the fact-finder may not substitute mere opinion for proof.There is evidencethat the Herald American published two Bell Syndicate cartoons on September 16, 1954,and no proof that it did so on any other day. The only evidence of publication in anyother paper of Bell Syndicate features consists of proof that two cartoons (not identifiedby name in the record) attributed to that concern appeared in a New York newspaper onNovember 30, 19541YellowCabCo. ofCalifornia,93 NLRB 766;Screw Machine ProductsCo., 94 NLRB1609;4lmeida Bus Service,99 NLRB 498;Tom Thumb Stores, Inc.,95 NLRB 57. TheScrew Machinecase left open the question whether a complaint would be dismissed "solelybecause the alleged unfair labor practices occurred at a time when the Board would nothave asserted jurisdiction over the particular employer involved." HERALD PUBLISHINGCOMPANY OFBELLFLOWER81does the holding in theWavedecision preclude the assertion of jurisdiction.Tobe sure, the Board declined to assert jurisdiction there on the basis of advertisementsof "national products."But assuming, without agreeing, that the advertising criterionshould not be applied to this proceeding, there is still a vital distinction betweenthe newspaper in theWavecase and the Herald American.19Unlike the former,the Respondent subscribes to an interstate news service and publishes news suppliedto it by the agency. Such a subscription is clearly analogous to "membership ininterstate news services," on the basis of which the Board held in thePresscase in1950 that the policies of the Act would be effectuated by the assertion of jurisdiction,grounding the holding on the fact that such membership constituted a newspaper aninstrumentality or channel of interstate commerce. I think that one can hold withequal logic that subscription to and use of newsletters of an interstate news agencysuch as United Press constitutes the subscribing publication an instrumentality orchannel of interstate commerce.20 It is thus evident that at the times when it isalleged unfair labor practices were committed, the Respondent's operations meta standard prescribed by the Board for the assertion of jurisdiction?'Couched indifferent terms for specific application to newspapers, that standard has been in effectmade part of the current criteria announced inThe Daily Presscase.Viewing the evidence as a whole, I find that the Respondent's operations affectinterstate commerce; that the Board has jurisdiction of this proceeding; and that theassertion of jurisdiction will effectuate the policies of the Act.H.THE LABOR ORGANIZATION INVOLVEDAmerican Newspaper Guild, CIO, admits persons employed by the Respondent tomembership and is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementThe Respondent employs approximately 180 persons. These are distributedamong the various establishments maintained by the Respondent, and include cash-iers, editorial employees, PBX (switchboard) operators, classified advertising per-sonnel, and advertising salesmen. (The newspaper is printed by mechanical de-partment employees.They are not involved in the allegations of unfair laborpractices.)As stated earlier, C. S. Smith is president of the Respondent and publisher of thenewspaper.He has complete control over its policies and operations.Ralph J.Brewer was general manager of the newspaper for many years prior to September1954, and, in that capacity, subject to Smith's authority, exercised general' supervisionover the newspaper's affairs.Because of ill health, Brewer relinquished the post ofgeneral manager in September. In that month he was made vice president of theRespondent,and Smith assumed the title and role of general manager.Other supervisors function on a departmental or otherwise specialized basis.Thussupervision over editorial personnel is vested in W. W. Butler who holds the titleof managing editor.He has, and exercises, authority to hire and discharge editorialpersonnel.Direction of the newspaper's classified advertising is vested in LeonardLugoff.Lugoff supervises the work of employees in his department, and has author-ity to hire and discharge classified advertising personnel.Another departmentalsupervisor is named Louis M. Murray.He has the title of sales manager and func-tionsas "headsalesman." 22Murray is vested with, and exercises, authority to makerecommendations for the hiring and discharge of sales personnel. Smith testified19 In passing, it may be noted that no claim is advanced here, nor is there any evidence,that the Respondent has in any way been misled by, theWavedecision or by any of theother cases it cites. It is palpably not the Respondent's position that it engaged in con-duct alleged to be unfair labor practices because it assumed, on the basis of theWaveorany other decision, that the Board wouldnot assertjurisdiction.20 The concluding paragraph of the separate opinion of Board Members Murdock andPeterson inThe Dally Presscase suggests a similar view.With respect to such a posi-tion, the majority opinion in the case is not to the contrary.21For this reason alone, without regard to other factors,N. L. R. H. v. Guy F. AtkinsonCompany,195 F. 2d 141 (C. A. 9), is distinguishable.22 Smith initially described Murray's title as "salesman "He later referred to Murrayas "head salesman," but asserted that "he isn't the sales manager though " The fact isthatMurray's name is listed on the Respondent's printed letterhead with the title of"sales manager" (see General Counsel's Exhibit No. 1-J). 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDat one point that on some occasions he accepted Murray's recommendations, andrejected them on others.However,the fact that Murray's recommendations carryparticular weight is evidenced by Smith's later testimony that he has found Murrayto be a "very good judge of people" and that'he has approved"practically everyonethat he [Murray]has wanted to employ when he had vacancies."Smith,Butler, Brewer,Murray, and Lugoff are, and have been at all times ma-terial to this proceeding,supervisors within the meaningof the Act.The General Counsel contends that two employees,Robert Clark and Jack Cleland,were, during relevant periods,supervisors within the purview of the Act; and thatfor that reason certain statements made by these individuals are imputable to theRespondent.The Respondent took the position at the hearing that Clark and Clelandhave no such supervisory status.Although both are still in the Respondent's employ,neither was called as a witness.Clark is stationed in the newpaper'sLakewood office, and has the title of generalmanager of the Lakewood-Los Altos edition of the Herald American.In additionto Clark, there are four other employees stationed in the Lakewood office.Theseconsist of two sales people, a "circulation man," and a classified advertising employee.There is observable in Smith's testimony an effort to water down the facts per-taining to Clark's status in order to negate an inference that the latter was a super-visor-during the period of alleged unfair labor practices.The way Smith put it atone point, Clark"calls himselfthe general manager of the Lakewood Herald Ameri-can."[Emphasis supplied.]But later Smith testified that Clark "was elected amember of the Chamber of Commerce out there so we gave him a higher soundingtitle."[Emphasis supplied.]Moreover, that Clark's title is not merely self-imposedis suggested by the fact that the masthead of the Lakewood-Los Altos edition for Oc-tober 21,1954, lists Clark as "general manager." Smith attempted to minimize thatwith the assertion that "there is a line between Mr. Butler and Clark"(in the list ofnames in the masthead).However, the masthead for the edition of September 16,1954, which is somewhat different in composition from the October 21 edition, list-ing Clark as"localmanager,"contains no line separating any of the names.As tothat, Smith offered the vague statement that "that was the line up [presumably thenames on the masthead] at that time but it changed after that," and that "Mr.Brewer was on vacation and he had just taken off." The suggestion is not madehere that Clark's title is decisive of his status or that the presence or absence of aline between names listed in the masthead is significant.(Itwas Smith who soughtto make a significant point of the line.)The features of Smith's testimony,set outabove, are mentioned because they reflect on Smith's credibility as a witness.Theyare reminiscent of his assertion,contrary to the documentary facts, that the news-paper does'not publish"anything but local news," and his claim, not important ofitself but symptomatic of a pattern in his testimony,thatMurray"isn't the salesmanager," although the Respondent's letterhead lists that title for Murray.According to Smith,Clark was "manager of the Lakewood Herald American" be-fore he was given the title of general manager about 3 weeks before the hearing.While."manager,"Smith testified, Clark"had no authority ever to watch their work"(the work of the other four employees).If that is so,then one may ask why Clarkhad the title of "manager."Be that as it may, at a later point, he stated that beforeClarkwas made general manager,the latter had the responsibility of directing thetwo sales employees in the Lakewood office to perform given functions. Smith vol-unteered,however,that Clark"was only exercising his responsibility in a perfunc-tory manner."Here, too, I am persuaded that this statement is part of a pattern inSmith's testimony of attempting to dilute the real nature of Clark's status.In any event,whether Clark performed his supervisory work in a "perfunctory"manner or not is beside the point.Mere neglect by a supervisor of his duties doesnot constitute him any the less a supervisor within the purviewof the Act.Thestatutory test is whether he is vested withauthorityto perform various acts, amongthem,"responsibility to direct"the work of others.Even if one agrees with Smiththat Clark,while "manager,"had authority only over the two salespeople, that is nota controlling factor.The important question is whether the authority he was sup-posed to exercise was not merely of a "routine or clerical nature, but require[d] theuse of independent judgment."That it was not of a "routine or clerical nature" ismanifested by some testimony Smith gave, signifying that the Respondent regardsClark's authority as having substantial importanceSmith testified that Clark,as "topsalesman," was"so busy himself that he was neglecting to outline the work for theother salesmen."Then,according to Smith,about a week before the hearing, "wecalled him in and made complete lists of all customers in that district and told himto allocate certain customers to certain salesmen and them[sic]he was responsible HERALD PUBLISHING COMPANY OF BELLFLOWER83for seeing that those customers were called on." The circumstance that a more effi-cientand formalized system of direction of the other salesmen was set up only re-cently does not alter the fact that Clark had similar supervisory responsibility priorthereto, for, as Smith also testified, "up until last week,.all he did was he wassupposed to supervise them and would make out lists of certain customers and heallocated certain customers to certainsalesmen."Moreover, with respect to the periodbefore the "complete lists" were prepared, Smith's own testimony indicates that theRespondentlooked to Clark for something more than the allocation of "certain cus-tomers to certainsalesmen," for Smith testified with respect to a given sales venture:"He [Clark] had one man take over when he could not handle it. That is the onlyspecific case that I know of where he actually paid attention to the man who workedwith him,whose work he was responsible for."[Emphasis supplied.]Here, too, thismay indicate that Clark was remiss in his attention to his supervisory duties prior tothe preparation of the "complete lists," but the important point is that it also indicatesthat he was "responsible for" the work of others and was vested with, and exercised,authority to use selective discretion in the assignment of tasks.Notwithstanding theinfirmitiesin Smith's evidence, I draw the inference from his testimony as a wholethat Clark had such authority and was "responsible for" the work of others when hehad the title of "manager," as distinguished from that of "general manager." In sum,Clark is now, and was at all relevant times, a supervisor within the meaning of the Act.Although Smith at one point described Cleland as "editor or head newsman" ofthe Lynwood edition, also terming Cleland "city editor of the Compton paper," thepublisher denied that any reporters "work under" Cleland and that the latter hasauthority to give instructions to any other employee.However, it is undisputed thatButler told London, when hiring the latter in July 1950, that he "would be workingunder" Cleland, and instructed Cleland to assign London to "some stories" during thecomingweek.London, who was transferred from the Compton headquarters to theNorth Long Beach office in July 1953, testified that prior to his transfer, editorialemployees received assignments to cover news events from Cleland, as well as Butler;and that on occasions when Butler was absent, Cleland performed the former's func-tions.Butler testified in effect that his absences were infrequent and usually of shortduration; that "no one" was in charge during such absences, but that on such occa-sionshe would call by telephone and give "instructions on various things" to "variouspeople"; that during his vacations it was usually Brewer "who took over"; and thatCleland's "only activity" other than reporting, "was coordination of news."Butleragreed thathe "sometimes" used Cleland "as a contact man" and "probably" more sothan he didanyone else.Butler's testimony contains no specific denial that Clelanddistributedreportorialassignmentsfrom time to time, nor does it elaborate on theinstructionshe gave by telephone to "various people." Bearing in mind Cleland'sfunction as coordinator of news and as Butler's "contact man,"it isnot improbablethat Cleland, upon specific instructions from Butler, performed supervisory functionsfrom time to timeas a substitute for Butler while the latter was absent.On the otherhand,it isquite likely that such occasions were infrequent and of short duration.Upon close examination, there is no inevitable major inconsistency between London'sversion of Cleland's duties and that given by Butler, for the latter's testimony doesnot quite exclude the possibility that Cleland acted for him from time to time, whileLondon's accountcontains no concretemeasure of the extent to which Cleland actedas a substitute for Butler.Against the background of the infirmities in Smith's testi-mony,mentionedabove, and others to be noted later, London's undisputedversionof his conversation with Butler in 1950, London's description of Cleland's duties,and Butler's testimonyon the subject, I am persuaded, contrary to Smith's claim, thatCleland, at least fromtimeto time, exercises some authority over other employees,and gives them instructionsin the form of work assignments.Moreover, it wouldseem- that Smith's own description of Cleland as "head newsman" implies the existenceof newsmen subordinate to the "head." The evidence, however, is insufficient to sup-port a finding that Cleland's authority and functions are of such a nature as to con-stitute him a supervisorwithin the purview of the Act.There is good reason tobelieve that Cleland has substituted for Butler from time to time, as London claims,but I draw the inference that such occasions have been relatively infrequent and thatCleland has spent only a small portion of his time substituting for Butler.An em-ployee doesnot acquirea supervisory status within the meaning of the Act simplybecausehe spendsa small percentageof his time supervising others during occasionalabsencesby his superior.N. L. R. B. v. Quincy Steel Casting Co.,200 F. 2d 293(C. A. 1). The fact that London and others have received work assignments fromCleland is not of itself decisive, for, unlike the evidence pertaining to Clark,one is un-able.to determinefrom the record whether Cleland's functionsin that regard were of a387644-56-vol. 114-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDroutine character or whether he was vested with responsibility for seeing that the as-signmentswere properly carried out.Thus I hold that the evidence does not establishthat Clelandis a supervisorwithin the contemplation of the Act.The Guild madeeffortsto organize employees of the Respondentin the spring and'summer of 1954.As willappear inmore detail later, Sol London, Doris Farley,Raymond J.Ross,and Gloria Hickey eitherengaged in unionactivity or manifested,their interest in the Guild at one point or another during that period.It is undisputed that London was discharged in July 1954- and Hickey; Ross,, andFarley in the following month.The General Counselcontends,and the Respondentdenies, that they were dismissed because of their unionactivitiesor affiliation: ' The'General Counselalso contendsthat the Respondent interfered with, restrained, andcoerced employees during the month of July in the exercise of rights guaranteed"them by Section 7 of the Act, by various statementsand actsof supervisors,includingan attempt to engage in surveillance of what it believed to be aunion meeting,threats to discharge employees who engaged in union activities; and the grantingofwage increases to employees in order to dilute their interest in unionization.There is no dispute that the wage increases were given, but the Respondent deniesthat any unlawful motive was behind them.With some exception to be noted later,the supervisors to whom the General Counsel imputes acts or statements constituting-interference, restraint, and coercion deny that they engaged in such conduct:Evidence bearing on the allegations of interference, restraint, and coercion will beconsidered first below, and will be followed by a consideration of the motivationfor the discharges.B.Evidence of interference, restraint, and coercionTurning first to the alleged attempt at surveillance, the allegation rests upon the,testimony of William L. Sheets, who is employed in one of the community officesof the Herald American. Sheets testified that when he came home from work oneafternoon shortly after London's discharge (either on the same day or the next,according to Sheets' estimate), he found Murray there, and that Murray told himthat he had come to see if a union meeting was in progress at the house: Then,Sheets testified, he asked the reason for such an assumption, and Murray-repliedthat he had heard Sheets inviting Ross to his home "to pitch horseshoes", hadassumed that "horseshoes was the code word to signify the intention of calling aunion meeting"; and had called on Sheets "to verify it."According to Sheets,Murray then "apologized for his misapprehensions."-Murray, called by the Respondent, agreed that he visited Sheets' home on the,occasion in question, but described a different motive for his visit. Stating that hehas known Sheets for several years and that the latter "has had a liquor problem,"Murray asserted that he had heard Sheets "make a remark [in the office] that hewas going to play horseshoes"; that to him (Murray) that meant "opening a keg ofnails" (or to "get drunk," as Murray later explained); that Sheets' "lives in the'same general neighborhood" as he; and that on his way home, as he was convincedthat Sheets meant that he was going to get drunk, he stopped at Sheets' house "to-see if everything was 0. K."Murray stated that Sheets was not there when hearrived; that he talked to Sheets' wife, discovering during his talk with her thatSheets had a "horseshoe pitch" in his home; that Sheetscamein about 20 minutesafter his arrival; and that he "kidded [Sheets] about the horseshoe incident,"explaining, "Bill, I got your remark on the horseshoes and I thought perhaps therewas something I missed, so I came over."Murray denied that he visited Sheets'-home in order to see if a union meeting was in progress or that he had been instructedby any of his superiors to go there for that purpose.If it be asserted that there is some implausibility in Sheets' claim that Murraysaid that he took the former's reference in the office to horseshoes as a "code word,"the fact is that Murray's testimony; too, indicates that he gave a euphemistic inter-pretation to the remark.Thus the testimony of both witnesses would indicate,thatMurray did not accord a literalmeaningto the remarkhe claimshe heard Sheets'make in the office: --Be that as'it may, on'the credibilityissuepresented, one matter, among others; to.keep in mind is that there is no evidence that Sheets has any interest in the outcomeof.this proceeding.He is currently in the Respondent's employ. ' -What ,is more;'he' appears to have a position of some responsibility,since, his- name' and, title of."division editor" are listed in the masthead of the Lakewood-Los Altos edition ofthe Herald American; and the evidenceindicatesthat he is the second highest paidnonsupervisory editorial employee (see General Counsel's Exhibit No..16).Againstthat background,no reason appearswhy he should give testimony contrary to his HERALD PUBLISHING COMPANY OF BELLFLOWER85Employer's interest without a valid basis.In short,Sheets impressed me as a truth-ful and disinterested witness. In contrast,Murray's testimony reflects some uncon-vincing features not only with respect to the incident under consideration,but, aswill appear later, in connection with Farley's discharge.Why he should not havegiven a remark about pitching horseshoes a literal construction,rather than inter-preting it to mean that Sheets meant to"open a keg of nails"(also a euphemism)does not plausibly appear.Murray offered the explanation that Sheets had beenaddicted to alcoholism,stating,also, that he"knew that[Sheets]did not playhorseshoes."(Admittedly,he found a "horseshoe pitch"at Sheets'home,althoughclaiming to be unaware of its existence before his visit.)However,he agreed thathe had not seen Sheets in an intoxicated state for about a year prior to the allegedremark about pitching horseshoes.Moreover,Murray's description of the settinginwhich he claims the remark was made has a note of vagueness.He professednot to be able to remember to whom the remark was made, although agreeingthat Sheets"was talking to someone else" whom he(Murray)did not"associatewith drinking."At one point, Murray testified that the remark, "Let us go and pitchsome horseshoes," could "have been directed" at him, but he admitted that he didnot go to Sheets'home by invitation,also stating that he does not recall whetherthe statement was in fact made to him. The sum of the matter is that I find Murray'sexplanation of his visit to Sheets' home to be unconvincing, and I credit Sheets'version of the incident at his home.AlthoughMurray asserted that he received no instructions from any of hissuperiors to call at Sheets'home, it may be borne in mind that his attempted sur-veillance of what he believed was to be a union meeting was closely related intime to other unfair labor practices, 'to be described later, and the inference iswarranted that Murray's visit was part of a pattern by the Respondent of counteringor discouraging union activity among its nonmechanical employees. In any event,whether or not Murray acted under instructions from any superior, the fact is thathe was a supervisor and represented management in the eyes of the employees, and hisconduct is thus imputable to the RespondentThe tact that no union meeting wasactually in progress does not affect the conclusion that Murray's attempt to engagein surveillance violated the Act.The attempted surveillance and Murray's statementto Sheets of the purpose of his visit contravened Section 8 (a) (1) of the Act.Sheets also testified that on one occasion Smith telephoned him at one of thecommunity offices and told him that "he had learned of a movement to organizea Guild in the Herald American, and that he would rather close his papers downthan sign up with the Guild." Sheets stated that he could not recall the date of thecall or whether it occurred before or after London's discharge, but he estimated thatthe call was made "probably [in] June or July " Smith denied making the state-ment, asserting: "No such conversation occurredItwould have been ridiculouson my part to make any statement at all to Mr. Sheets. It did not concern his de-partment " Smith also stated that he "hardly knew Mr Sheets by sight" at the timein question.Whether Smith "hardly knew" Sheets by sight is not decisive, althoughitmay be noted that Smith's title was then, asit isnow, division editor, and that hewas then, as he is now, the second highest paid among the nonsupervisory editorialemployees.Nor may one find guidance to the facts in Smith's inaccurate state-ment that the Guild's organizational activities "did not concern" the editorial de-partment.As in the case of Sheets' description of Murray's visit, no reason appearswhy Sheets should fabricate a story contrary to his Employer's interestHe is adisinterestedwitness. Smith is not. and, as pointed out earlier, other portions ofSmith's testimony reflect a substantial number of infirmities.These militate againstacceptance of his denial that he made the statement Sheets attributes to him. Icredit Sheets.The evidence of Smith's statement is undoubtedly relevant to the question of theRespondent's attitude toward organizational activities by its employees, and asbackground for an appraisal of its motivation for the dischargesThe questionariseswhether a finding should be made that Smith's statement violated Section 8(a) (1) of the Act. I do not make such a finding for reasons set out below. Thecomplaint in effect alleges that the acts of interference, restraint, and coercion con-sistof specific statements or conduct by named supervisors. Smith's statement toSheets is not alleged. I do not hold that a finding of violation of Section 8 (a) (1)can be made only if the conduct in question is specifically detailed in the complaintand attributed there to a named individualWhat I do hold is that there shouldbe, some appropriate allegation to support the finding. .This appears to be subjectto some' exception (to be described below) which may be spelled out from a numberof cases.But to lose sight of the function,of a:complaint as staking out the boun- 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade against him, is to invite an attrition of procedural machinery designed by thelaw to promote fair play and clarity in statement of the issuesThe exception noted above is suggested by cases holding in effect that a findingof violation of the Act is appropriate, although the conduct in question is not al-leged in the complaint, if the issue leading to the finding was "fully litigated at thehearing" (OlinIndustries, Inc,86 NLRB 203, 206, footnote 10, enfd. 191 F 2d613 (C. A. 5), cert. denied 343 U. S. 919) 23However, 1 do not read these casesas requiring a finding that Smith's statement violated the ActThe disputed factualissue of whether he made the statement was "fully litigated" in the sense that bothsides adduced relevant evidence bearing on the subjectAs pointed out earlier, thestatement imputed to Smith bears on issues raised by the pleadings.But that doesnot mean that the evidence adduced with respect to the disputed factual point raisedan issue, in turn, whether Smith's statement constituted a separate violation.Suchan issue was not raised, and, therefore, could not have been "fully litigated," forthe simple reason that the Respondent has nowhere been put on notice, whether inthe complaint or otherwise, that Smith's statement, relevant though it may be tovarious issues presented by the pleadings, is also subject to a finding that it was ofitself violative of the Act.Hickey and Farley, who were employed in the Bellflower office prior to their dis-charge, impute statements of a coercive nature to LugoffHickey worked underLugoff's supervision.According to Hickey and Farley, the statements were madeon one occasion during the first half of July 1954 in the course of a conversationbetween Lugoff and Hickey in the Bellflower office.Hickey's version, under di-rect examination, was that Lugoff asked her if she had any connection with theGuild; that she replied that she had none; that he then said that he hoped she hadno connection with the organization because employees connected with it would bedismissed immediately; that he then stated that he knew that there were Guildactivities going on, "possibly centered in the North Long Beach and Bellfloweroffices," and that Smith had told him "to find out who was responsible" and to dis-charge all those in the classified department if necessary.Under cross-examination,Hickey gave substantially the same version, except that she omitted any referenceto Smith's alleged instructions to Lugoff.Farley's account of the conversation islessdetailed.She stated in effect that she did not hear all of the discussion be-cause she was attending to some duties, and that she "didn't pay too much atten-tion" to it.Her description of, the interrogation of Hickey by Lugoff is that he askedHickey "did she know anything about it, and who was involved." Farley, alsostated, in substance, that she heard Lugoff say that he was glad that Hickey wasnot involved, and that Smith was going to discharge all those in the classified de-partment if he did not find out who was involved in the union activities. Lugofftestified that Smith did not give him any instructions to discharge anyone "becauseof union activities," and in effect denied that he made the remarks imputed to him.In resolving the credibility issue, I have given consideration to variances betweenthe Hickey and Farley accounts, and to differences between Hickey's initial versionand the one she gave under cross-examination.These factors are not decisive.The testimony of the 2 women deals with details of a conversation that occurred,according to their account, about 5 months earlier. Indeed it would be strange,and perhaps a reflection on their credibility, if they were in complete accord onall details of the incident.Upon observation of both, I formed the opinion thatthey endeavored to give their best recollection and my impression was that theywere both forthright witnesses.Moreover, although they differ in details, they arebroadly in accord with respect to two significant features: (1) That Lugoff inter-rogated Hickey on the subject of union activities; and (2) that in substantial effect, ifnot in precise terms, Lugoff imputed an intention to Smith of finding out who wasresponsible for union activities, and of discharging all employees in the classifieddepartment if that were necessary to eliminate union sentiment there.This isreminiscent of Smith's statement, quoted by Sheets, that he "would rather close hispapers down than sign up with the Guild." The testimony of Sheets, a disin-terestedwitness, contributes corroborative weight to that of Hickey and Farley.Moreover, as indicated by the testimony of Hickey and Farley, there is good reasonto conclude from evidence of a conversation between Ross and Butler on July 12,1954, that the Respondent was in fact endeavoring to find out which of its employeeswere engaged in union activities.The conversation will be described in detail laterin connection with Ross' discharge, but one may note here that on the occasion in23 See, also,American NewspaperPublishers v. N L JR B..193 F. 2d 782 (C A.7), affd.345 U. S. 100;United BiscuitCompany of America,101 NLRB 1552, 1568,footndte 27,enfd.208 F. 2d 52(C. A. 8), cert.denied 347 U. S. 934. HERALD PUBLISHING COMPANY OF BELLFLOWER87question Butler sought to find out from Ross if the latter had any connection withthe Guild.Lugoff's interrogation of Hickey, it seems to me, was cut from the samecloth.Finally, as will appear later, Lugoff gave some implausible testimony onthe subject of Hickey's discharge, and this weighs against acceptance of his denial,that he made the remarks attributed to him by Hickey.I find that on the occasion in question, he asked Hickey whether she was con-nected with the Guild; stated that employees so affiliated would be dismissed im-mediately; and, in substance, quoted Smith as telling him to find out who was re-sponsible for union activities in the classified department and to discharge all em-ployees in the department if that were necessary to eliminate any sentiment therefor unionization.As a consequence of such interrogation and statements by Lug-off, the Respondent violated Section 8 (a) (1) of the Act 24On July 18, 1954, the Respondent increased the weekly wages of all but two ofthe nonsupervisory employees on its editorial staff.25 In all, the wages of 12 em-ployees were raisedThe increases were not uniform, some amounting to $5, othersto $10, and several to $15 per week.Both Smith and Butler described the Respondent's purported reasons for the in-creases.Smith testified that he became aware in or about March 1954 that theeconomic condition of the newspaper was deteriorating; that he held a meetingof department heads in March and told them that the newspaper was "losing con-siderablemoney," and that they should "cut down" on expenses as much as theycould; that at the meeting discussions were also held concerning "more efficiencyin the job," prospects for "additional business," and the "possibility of trying toraise rates"; that prior thereto, he had felt that wages of editorial personnel hadlagged behind those of employees in other departments, and that he and Brewerhad discussed that matter prior. to March; that in that month (or in April), subse-quent to the supervisors' meeting described above, taking a "more active interest"than previously, he brought the matter of wage scales up "rather forcibly" at a meet-ing with Brewer and Butler, telling them that he "didn't want cheap people" and"would rather have one high priced man than three cheap ones"; that Butler ex-pressed his belief that the Herald American was "paying more than other news-papers in the neighborhood"; that at that time, he (Smith) "wasn't engaged activelyin handling the paper and.didn'twant to step in and take over arbitrarily";that he raised the question of wages again later and "insisted on a survey" of wagerates paid by such newspapers; and that in June or July Butler reported the re-sults of such a survey to the effect that the other newspapers "were either payingabout the same prices that we were or less." (At one point in his testimony, Smithstated that he requested the survey in July or August.Elsewhere he testified thatthe survey results were reported to him in June or July.The increases, as notedearlier, went into effect on July 18.)Putting an evaluation of Smith's testimony aside for the time being, it is diffi-cult to determine from Butler's testimony when definitive discussions were held be-tween him and Smith on the subject of increases for the editorial employees. Stat-ing (in somecontrast to Smith) "I think there was a little conversation about wages-itdidn't amount to much-around March," Butler testified that he and Smithhad discussed the subject over a period of 4 or 5 months preceding the increases;that "at least as early as May, perhaps earlier," Smith took the position that wagesof editorial employees should be increased; and that he (Butler) replied that hehoped that the Respondent's financial position would warrant the increases in thefall,but that he was fearful that it would be difficult to publish the newspaper "ifwe had to pay more and then cut down on the number of people." At anotherpoint in his testimony, Butler agreed to a suggestion that the "first significant con-versation which eventually resulted in the wage increase" took place in May, butwhen asked to describe what was said, he replied, "That is difficult to rememberbecause we had several conversations."Later, agreeing that he had a "specific con-versation" (with Smith) relating to the increases, he testified that it "would be verydifficult to say" when it occurred.Additional questioning on the subject of sucha conversation brought the reply, "I am not sure of my recollection, but if I weretrying to place it, I would say it was probably in June."On that occasion. accordingto Butler, Smith told him that the wages of the editorial employees "should be21That conclusion is not affected by Smith's denial that he eves ordered anyone "to fireany employee for union activities."The fact is, as will appear, that employees were dis-charged for such activities. In any event, notwithstanding Smith's denial, Lugoff's state-ments to Hickey are imputable to the Respondent.As nearly as can be determined from the evidence, those who did not receive increaseson that date were Donald Desfors and Marion Mattison. The latter's weekly wages wereraised by $10 about 10 days before the general increase 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDhigher," and hereplied that perhapsSmith "was right and that I would look into itand bring a report back to him as to what I thought it should be."Butler statedthat he made a survey and reported orally to Smith "somewhere around the middleof July" that Smith "was correct, that we needed some wage increases."Accordingto Butler, hissurvey took the form ofinquiries concerning wages paidby four nearby newspapers-one inBellflower, another in Norwalk, a thirdinHunt-ington Park, and the fourth in Downey.He stated that he could notrecall the nameof the Downey newspaper, and that his information concerning wages paid by theBellflower newspaper came from an interview he had with a former employee of thepaper, but testified, "Now, whether that [the interview] was at that time or not, 1 amnot positive "From the interview, Butler stated, he gathered that the Bellflowerpaper paid"between$5.00 and $10 00 a week higher" than the Herald American.Concerning his inquiry about the Huntington Park paper, he testified: "IbelieveI looked it up, as fat as I could find, the record of what was beingpaid in HuntingtonPark and I remember discussions [sic] wages with one of the reporters of the Hunt-ington Park papers, who came in to see me." Butler described the information fromthe reporteras "a little bit uncertain"As nearly as he "could understandit,"Butlerstated, he learned that the rate for beginners was lower on the Huntington Parkpaper than for comparablepersonnelon the Herald American, but that the former'swage rates "for the long time people would be a bit higher."Butler did not describethe form hisinquiriestook with respect to the Norwalk and Downey papers, but hestated that wages on the former were about $5 to $10 higher than those paideditorial employees by the Herald American.A number of factors support the General Counsel'sclaimconcerning the wageincreases.Of these, the timing stands out in significanceI have no doubt that inthe month of July, the Respondent was considerably concerned over union activitiesby or on behalf of the Guild.Evidence of this may be found in Smith's statementto Sheets,Butler'sinterrogation of Ross on July 12, Lugoff's conversation withHickey during the first half of July, and Murray's visit to Sheets' home about July17 or 18There is goodreasonto believe that by July 17, the date of London's dis-charge, theRespondent suspected that the editorial department was a center ofunion activities in the person of London.He was employed in the North LongBeach office, and in that connection it will be recalled that some days before London'sdischarge,Lugoff told Hickey that Guild activities were "possiblycentered in theNorth Long Beach and Bellflower offices."The circumstances of London's dischargewill be discussed later, but the conclusion may be noted here, supported by reasonsto be set out in another sectionof this report, that he was discharged for unionactivities on July 17The wageincreaseswere put into effect on the following day.The conclusion that this was no mere coincidence is bolstered by factors inthe testimony of Smith andButler, as wellas the quality of evidence they gave.Accordingto Smith,theRespondent was not only "losing considerable money"early in the year, but its "profit and loss figures for the year . . . were very bad"inmidsummer,showing a loss of about $5,400 by the middle of August.Yet ataboutthe very time when the financial condition was allegedly "very bad," the Re-spondentgave increasestotaling $125 per week, increasing its financial outlay at theThere is no evidence that any employees had requested thattheir wages be raised, and in the absence of such evidence, it is pertinentto inquirewhy the Respondent should select the time, of all others, when it is claimed that the"profit and loss figures . . were very bad," to raise the wages of all but two ofthe Respondent's nonsupervisory editorial employeesTo be sure, there are gen-eralizations in the testimony of both Smith and Butler to the effect that it was Smith'spolicy to effect efficiency and economy by payinghigher wagesto a reduced staff,but if thatis so, it seemsstrange indeed that the policy was not put into effect inMarch when the newspaper was, according to Smith, "losing considerable money,"but was deferred until a period, months later, when the Respondent was manifestlyconcerned over sentiment among its employees for the Guild.Smith endeavored toexplainaway the delay by stating that he was not "engaged actively in handling thepaper" in March and "didn't want to step in and take over arbitrarily which I diddo in July and August."In thelight of myimpression of Smith,the explanationhas a tenuouscastDuring his testimony, he was emphatic and positive in demeanorand assertion,impressingme as an individual who is disposed to seek dominationover a situation with which he, is concerned.He had complete control over thenewspaperinMarch, notwithstanding his claimedabstentionfrom active directionof its affairs,when,as he asserts,he raised the wagequestion"rather forcibly" withBrewer and Butler, andone may wellentertain a substantialdoubt that the allegeddelay was merely the product of his forbearance.As against The subjective claimof such-forbearance advanced now, there is the objective fact that the increases HERALD PUBLISHING COMPANY OF BELLFLOWER89were granted to editorial employees in a setting of unfair labor practices, followingby 1 day the discharge of London, an editorial employee, because of his union activi-ties.I think that the objective facts are a sounder guide to an appraisal of theRespondent's motivation for the increases than the claim that they were delayedbecause Smith did not wish previously to intrude himself "arbitrarily" into effectua-tion of management policy.Moreover, it is difficult to see why it would be arbitraryfor an individual having complete control over an enterprise, which is manifestly-his in fact if not in form, to require his subordinates to put a given policy into effectwhich'he believes to be right as a good business practice.There is an additional, and important, reason for questioning the Respondent'sclaim that the increases were dissociated from the union .sentiment among the em-ployees.Implicit in Butler's testimony, at least, is the claim that the increases were,given.to bring the wages of editorial employees into line with those paid by neigh-=boring newspapers. The results of the alleged survey, as Butler described them, wouldindicate that he learned that editorial personnel of two of the papers were paid.higher wages than the employees of the Respondent, and that wages paid by a thirdwere higher for some employees and lower for others. (Butler did not specify whathe learned with respect to the fourth newspaper allegedly surveyed.)Also implicitinButler's testimony is a claim that he reported his findings to Smith.Yet, incontrast to the alleged findings, it is a striking fact that Smith testified that Butler re-ported "that they [the other papers] were payingabout the same prices or less."[Emphasis supplied.]The discrepancy is such that it leads to a substantial doubt,to say the least, either that the survey was made or that Butler made a report toSmith.Ifind myself unable to view either the alleged survey or the report as areliable basis for findings.Finally, before setting down a definitive conclusion concerning the increases, somecomment on the quality of Butler's testimony is appropriate not only as a basis forevaluatingthe motive for the increases, but because such an evaluation has a bearingon the evidence pertaining to London's discharge, which will be discussed later.Apattern of evasiveness runs through Butler's testimony.He gave his evidence withcautious demeanor, but I concluded that the caution was the product of anintention to avoid committing himself rather than of a desire to testify accuratelyin areaswhere the Respondent's interest could be adversely affected.Even withrespect to so basic and undisputed a matter as the fact that the increases were grant-ed-a fact obviously within his personal knowledge-when asked whether increaseswere granted to editorial employees in July 1954, he replied, with cautious de-meanor:"Yes, myunderstandingis there were, yes." [Emphasis supplied.]Heseemed careful to avoid commitment when efforts were made during his examina-tion to determine concretely when the question of granting the increases first be-gan to take crystallized form-an important question if one bears in mind the settingin which the wages were raised.The pattern of evasiveness was quite pronouncedwhen inquiry focused on details of his alleged survey.He professed a loss oftrecollection as to thenameof the Downey newspaper, although he has worked inthe area for many years, and little more appearsin hisdescription of his inquiriesthan that he spoke to an employee of one paper and to a former employee of another-a somewhat casual approach to the survey which Smith claims he "insisted" upon.The type of caution described above was manifested in his references to the infor-mation he claims he received from the former employee. In that connection, hetestified:"I believe I talked to a former employee if I remember correctly. I am notcertain however. . . . The thing I am not quite clear on-at one time I heard thatthe society editor on the Herald Enterprise ^(a neighboring newspaper in Bellflower)was disengaged and I interviewed her about wages.Now, whether that was at thattime or not, I am not positive." Thus his testimony even leaves open the questionwhether the alleged conversation with the former employee of the Herald Enter-prisewas part of his alleged survey, and if the survey was made, one may askwhether it consisted of anything more than a chat with an unidentified reporter fora Huntington Park paper, who, according to Butler, gave him information that was"a littlebit uncertain."Butler's testimony offers no safe guide to an answer to thequestion.It is unnecessary to pursue other details of Butler's testimony, for whathas been said sufficiently exemplifies my conclusion that he was not a' forthrightwitness.The sum of the matter is that the testimony of Smith and Butler, and its quality,contribute to the conclusion that the wage increases were timed to act as a deterrentto organizational activities among the Respondent's employees, thus interfering withrights guaranteed the employees by Section 7 of the Act. I find that by putting thewage increasesinto effect the Respondent violated Section 8 (a) (1) of the Act. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDC. London's dischargeLondon entered the Respondent's employ as a reporter in July 1950.His salaryat that time was $50 per week.He was employed m the Compton office until July1953, when he was transferred to the North Long Beach office, remaining at thelatter place until his discharge on July 17, 1954.He was the only editorial employeestationed in the North Long Beach office.The other personnel there consisted ofa classified advertising employee, 2 or 3 salesmen,and a circulation manager.Dur-ing London's employment,he received a number of increases,the last of them inMarch 1954, when his wages were raised $5 per week. At the time of his dischargehis weekly salary was $75.While employed in Compton,London and other editorial employees stationed therecustomarily worked until about 7 or 7:30 p. m. each Tuesday and Wednesday. Thiswas necessitated by the fact that the Thursday issue of the newspaper went to presson Wednesday, which is known as a "make-up" day, that is, a day when the news-paper is made up for printing.Mondays andThursdayswererelativelyslack periodsfor the Compton editorial personnel,and they were given an afternoon off on eitherone of those 2 days to compensate for the extra time worked on Tuesdays andWednesdays.Following that practice,London was given Thursday afternoon off.The Compton office was open each Saturday (which is also a "make-up" day inpreparation for the Sunday issue).While in Compton, London worked a full dayon Saturdays.After his transfer to North Long Beach, London customarily worked late on Tues-day nights,spending a varying number of hours at the Compton office,sometimesuntilmidnight or later.The time there was devoted to preparing and turning incopy and in "make-up" work. For some time after his transfer, it was London'spractice to come to the Compton office from North Long Beach about 6:30 p. m. andspend the remaining late work hours in Compton.At one point or another, healtered this practice to the extent that he usually came to Compton about 10 p. m.for the purpose of turning in his copy and performing related"make-up" work, re-maining at the Compton office for varying periods of time, sometimes finishing hiswork as early as about 11 p. in. and at other times at midnight or later.On 6 or 7occasions during his year at North Long Beach,he left "the office"(whether NorthLong Beach or Compton is not made clear in the record) at about 8 p. m. on Tues-day, worked at home after that hour typing stories, and brought the copy to theCompton office on the following morning.The North Long Beach office was closed on Saturdays, and London did not workthere on those days.He nevertheless worked Saturday mornings, proceeding di-rectly to the Compton office to turn in copy and perform "make-up" work, and usuallyarriving there at about 6:30 a m 26On such days, he usually finished his workbefore noon (sometimes, the record indicates, by or before 11 a. m.). depending"on conditions in the back shop" (presumably meaning conditions in the press shop).He did not work on Saturday afternoons while attached to the North Long Beachoffice.While stationed there, he took Thursday afternoons off, commencing to do soshortly after his transfer and continuing the practice until his discharge.(Thequestion whether he had permission to do so will be considered at a later point.)London beganto engage in organizationalactivityamong the Respondent's em-ployees on behalf of the Guild about the end of April or early in May 1954,solicitingmemberships for the Guild and securing some signatures on applications for member-ship.That he was active in July is evidenced by the fact that he solicited Clelandto join the Guild on July 10, pointing out what he regarded as advantages of unioni-zation, and giving Cleland an application card?720London testified that on Saturdays he "usually got there [Compton] at 6: 30," with-out specifying "a. in " or "p m." From the context of his testimony as a whole, it is evi-24 London gave a detailed (and undisputed) account of the conversation.Referenceneed be made to only some of its aspects.On the occasion in question,before London re-vealed that he was active on behalf of the Guild, Cleland asked him whether he knew any-thing about a "Guild drive"at the paper.The General Counsel apparently seeks a findingthat Cleland's inquiry violated Section 8 (a) (1).As stated earlier, the evidence does notestablishthat Cleland was a supervisor within the meaning of the Act It need not bedecided whether the finding sought may be based on the fact that Cleland exercised someauthority over-others, and that when London was hired he was told by Butler that he"would be working under" ClelandA finding that Cleland's inquiry violated the Actwould'neither add to, nor detract from, the remedy to be recommended below. The evi- HERALD PUBLISHINGCOMPANY OFBELLFLOWER91There is no doubt that Butler was aware that London engaged in union activities.Butler himself conceded as much, although putting it in this fashion: "I had onlya vague report which was only indirectly that he had been spendiing working timedown there, soliciting membership for the union."Then he stated, "I believe it wasMr. Brewer [who gave him the report] but it was indirect." In any event, it isevident from the whole record, including the testimony (to be described later) ofOney A. Fleener, one of the Respondent's employees, that Butler knew at the time hedischarged London that the latter had engaged in organizational activities on behalfof the Guild.Butler discharged London shortly after the latter had completed his "make-up"work in Compton on Saturday, July 17.The managing editor denied that he dis-missed London because the latter engaged in union activities.Butler testified thathe had once warned London "about leaving early on Thursday"; and that thereafter,he had come to the North Long Beach office shortly before noon on a Thursday(about a week before the dismissal,according to Butler's estimate), had foundLondon absent, and had been informed by others in the office that London had gonefor the day.The sense of Butler's testimony, taken as a whole, is that he dis-charged London because the latter took the afternoon off on the Thursday in ques-tion in disregard of a previous warning not to follow that practice.The allegedjustification does not stand up under scrutiny in the light of factors set out below.London testified that in or about August or September 1953, he told Butler thathe "had been taking off on Thursday afternoons" because he "had been workinglate on Tuesday nights"; and that Butler replied, "I know that as well as you andas long as you turn in your copy, that is all we require " Butler's testimony con-tains no express denial of the quoted statements.But quite apart from that circum-stance, there are factors which render plausible London's assertion that Butler knewand approved the former's practice.As Butler himself put it, he "recognized the right of the employee, if he hadsome duties that were out of the working hours, he might go home a little earlier."Although Butler also asserted that such a practice is different from London's custom,the fact is that there appears to have been a policy, in general, under which editorialemployees took compensatory leave for extra working hours.This conclusion findsadditional support in the undisputed evidence that editorial personnel in the Comptonoffice were given an afternoon off on Mondays and Thursdays to compensate forevening work on Tuesdays and Wednesdays.As London worked late on Tuesdaynights, while stationed in North Long Beach, it is not implausible that Butler shouldrecognize that it was equitable for London to take compensatory time off eachThursday afternoon, even if London, in contrast to his practice while stationed inCompton, was not required to work on Saturday afternoon.More to the point, it may be borne in mind that London followed the practiceof taking Thursday afternoons off substantially throughout the entire year that hewas stationed in North Long Beach; and that Butler, in the course of his duties,customarily visited that office on Thursdays at varying times between 10.30 a. m.and 2 p. in.Yet Butler, here also manifesting the vagueness which characterizesso much of his testimony, stated that "it was quite some time" after London's trans-fer that he became aware that London was not at work on a Thursday afternoon;that he could not recall when that was; that he "couldn't swear" whether it wasin 1953 or 1954; and, finally, that it was "probably" in the spring of 1954 that hefirst became aware of the matter. Bearing in,mind that Butler called at the officeeach week on the very day that London absented himself, I think it improbable thatButler would,not become aware of London's practice much sooner than the man-aging editor's testimony suggests.Moreover, Butler's claim that he warned Lon-don about the practice is also cloaked in vagueness.The managing editor testi-fied that "at least four or five times," when he called at the office, he noticed thatLondon was absent in the afternoon; that on 1 or 2 occasions, he inquired of othersin the office as to London's whereabouts, and was told that-the employee had gonefor the day; that as a result of the latter's absences, he became "suspicious of what[London] was doing"; and that he warned London about the practice- As to theterms of the alleged warning, Butler stated that his "memory of the conversationis very vague as to what actually was said," but he nevertheless testified that hedence will not support a holding, apparently also sought by the General Counsel, thatCleland informed the Respondent of London's organizational activities, and I make nosuch findingNor do I base findings of unfair labor practices made herein on,the theorythat any statements by Cleland are imputable to the Respondent.However, the conversa-tion between London and Cleland is admissible as establishing,the factof London's or-ganizational activities during a period relevant to issues in this proceeding. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled London's attention to the fact that he had Saturday afternoons off, and thathe told London that "we were supposed to be on the job five and a half days in theweek," and that "he [London] should not be leaving early on Thursday any more."Asked to fix the time of the alleged warning in relation to the last occasion whenhe states that he found that London had gone for the day, Butler stated, "If I wereguessing, I would say it would be between one and two months, but I couldn't swearto it," and followed this with a statement that his "recollection is very vague on thepoint."Thus, according to the estimated time of the alleged warning, if one mayterm Butler's guess an estimate, one is in effect asked to believe that London wasable to take each Thursday afternoon off, without permission, for almost an entireyear before Butler got around to warning him to stop the practice.A reasonableregard for probability militates against such a belief.Moreover, as will appear, atthe time of the discharge, Butler said nothing about London's practice of takingThursday afternoons off, and this contributes support to the conclusion that Butlerwas aware of, and had'approved, London's absences. In sum, I conclude that Lon-don's account of his conversation with Butler in or about August or September 1953is credible; that thenceforth London took such afternoons off with Butler's knowl-edge and permission; and that Butler did not thereafter warn him to stop thepractice.What is more, there are additional indications in the record, stemming from un-disputed testimony, that the justification for the discharge now put forward by But-ler is no more than an afterthoughtAs a preface to what follows, it may be borneinmind that London worked for the Respondent for about 4 years; and that dur-ing that period he received increases totaling 50 percent of his starting salary, thelast increase being given to him only a few months before his dismissal.WhenButler-discharged'L'ondon, the latter asked for an explanation, stating that he didnot- think, it right that he should be discharged "without notice or explanation."Butler replied,"I cannot tell you why," and when London continued to press for anexplanation, Butler stated, "All I can say is that you thought more about other thingsthan you did of the paper." London stated that he was not "satisfied with that."to which Butler replied that if London wanted anything else, he would have to seeSmith.London asserted that he would do so and left. (London's account of thisconversation with Butler is undisputed.When Butler was asked during his exam-ination whether he recalled what he said to London, he replied; "Not clearly, no,I don't think so.")Shortly thereafter, that same day, London went to Smith's homeand talked to the publisher.Butler was present.London asked Smith for an ex-planation for the dismissal, and the latter replied that the reason was that he hadnot been satisfied with London's "political reporting."Then, when requested byLondon to specify "what reporting," Smith answered, "Oh, well, just generallyspeaking."Thereupon London asked Butler why that had not been mentioned tohim during the past 2 weeks, and Butler answered that "there had been a generaldeterioration."In response to a complaint by London that he had been dismissed"without notice, after working on the paper for four years," Smith stated that hewould give London "two weeks' pay instead of notice." London left after someadditional conversation during which he remarked that both he and Smith knew the"real reason" for the discharge, to which Smith replied, "Well what is it then?"(London testified that he could not recall what answer he gave to that.) 28Itwill be observed that at no point was London told either by Smith or Butlerthat he was dismissed because he had taken time off without permission.Thesense of Butler's testimony is that that was the reason for the dismissal; yet Smithtold London that the cause was the latter's "political reporting."Why, it may beasked, this disparity?This shifting about of reasons bespeaks a search for a pretextto justify the dismissal and to conceal its real motivation. It is also well to recallthat when London initially asked Butler for a reason for the discharge, the latterreplied, "I cannot tell you why," and later referred London to Smith, thus ineffect telling London that he (Butler) had been forbidden to give London thereason.Now, why should Butler follow such a course unless it was the Respondent'spurpose to hide from London the real basis for his dismissal? I am impelled tothe conclusion not only, as found above, that London had Butler's permission tofe London's account of the conversaton at Smith's home is essentially undisputed. Butlergave no version of the discussion, and about all that appears in Smith's testimony on thesubject is a denial that London told him that he had been "discharged for union activities"or that the employee asked whether these had been "the cause of the;discharge."Thetim-portant point_to bear in mind is that it is undisputed that Smith told London that thelatter's "political reporting" was the cause of the discharge, for this differs from the rea-son given by Butler in his testimony iHERALD PUBLISHING COMPANY OF BELLFLOWER93take Thursday afternoons off, but that the justification advanced by Butler for thedismissal is no more than an afterthought.One of the Respondent's employees, Oney A. Fleener, had a conversation withButler about an hour after London's discharge.Fleener and Butler gave differingversionsof their talk.According to Fleener, he remarked to Butler that Londonhad told him that he had been discharged because he belonged to the Guild.Describing Butler's reply, Fleener testified: "Mr. Butler said he (London) wasdischarged because he was working for the union instead of working for the news-paper.That is as near as I can remember although it isn't the exact quotes." Fromother testimony Fleener gave, it appears that he construed Butler's statement asmeaningthat London had been neglecting his duties by devoting time when heshould have been working to organizational activities.(The question at issue here,however, is not the interpretation that Fleener placed on Butler's remarks butwhat Butler said.)Butler's version of the conversation is that Fleener asked himwhether London had been dismissed and if the "union (had) anything to do withit"; that he replied, "Well, no, not as to the dismissal"; that Fleener then askedwhether London was "mixed up with the union"; and that he (Butler) said, "Idon't know anything about it other than I had some reports that he was solicitingmembership in the office during the time that he should have been working."Fleener appeared to me to be,like Sheets,a disinterested witness.While heinitially reflected a disposition to interpret Butler's remarks, rather than to quoteButler,when the matter was brought into focus by a request that he state whatButler had said, Fleener gave what is, in my judgment, his best objective recollec-tion of Butler's language.In contrast,Butler's testimony,taken as a whole, reflects,a substantial amount of evasiveness.Apart from my appraisal-of both witnesses,upon close examination,what Butler told London only about an hour earlier tendsto support Fleener. It will be recalled that Butler told London: "All I can sayis that you thought more of other things than you thought of the newspaper "Although couched in obscure terms, it is evident that what Butler meant was thatLondon thought more of union activities ("other things") than he thought of thenewspaper.Such an attitude is closely kindred in spirit to a statement that London"was discharged because he was working for the union instead of working for 'thenewspaper."In the light of my impression of Fleener,and against the backgroundof the whole record,including the evasive content of significant portions of Butl`er'stestimony,Ifind that Butler made a statement to Fleener to that effect 29If one looks at the record in the whole, the true motivation for London's dischargeappears.Butler's statement to Fleener supports the conclusion that London was dis-charged because of his adherence to the Guild and his union activities.But there isfar more than that in the record to guide one to decision.From the tenor of Lugoff'sstatements to Hickey within a period of about 2 weeks prior to the discharge, it isevident that the Respondent suspected that the North Long Beach office, London'splace of employment,was a center of union activity,and that the Respondent wasseeking to identify any employee so engaged and to dismiss him.The fact that29 From the tenor of the Respondent's cross-examination of London, I gather an iinplica-tion by it that London was discharged because he solicited the membership of other em-ployees in the Guild during working timeIt is unnecessary to canvass details of Lon-don's cross-examination, but several matters may be notedFirst, the evidence does notestablish that London neglected his duties for organizational workSecond, the Respond-ent had no rule prohibiting discussion by its employees of union matters during workingtime.Employees engaged in "social talk" during business hours, and it is obvious thatthe Respondent did not prohibit such conversationsPlainly, in that setting, it wouldbe discriminatory to penalize London merely for solicitation of memberships during work-ing timeThird, for the Respondent to claim that London was discharged because liedevoted working time to organizational activities would he but another shift in its posi-tion concerning the reason for the dismissal.Butler advanced no such claim.On thecontrary, he testified in effect that he told Fleener that London's discharge was unrelatedto the lattei's union activityMoreover, it is undisputed that Smith told London thatthe dismissal was based on the quality of the employee's "political reporting"The Re-spondent also makes the point that it had a rule prohibiting use of its telephone by em-ployees for personal business,and that London,who testified that he was unaware of therule, used the telephone on a number of occasions to make appointments with other em-ployees in relation to organizational activitiesIf the Respondent now contends thatLondon was discharged for violation of the rule, that,too, is a shifting position, andreflects on the reliability of the claim that London was discharged for lawful causeIfanything is clear,it is that London was not discharged for unauthorized use of thetelephone I,94DECISIONS OF NATIONAL LABOR RELATIONS BOARDLondon was discharged so soon after this expression of the Respondent's attitude andintention is no mere coincidence.Supporting this conclusion is not only Butler's,remark to Fleener, but his statement to London only about an hour earlier thatLondon was being dismissed because he "thought more about other things than . .of the paper." Standing alone, this statement is obscure, but in the light of the wholerecord, I am unable to view it as anything more than a veiled allusion to London'sunion activities and to the fact that he was being discharged because of them.Whatismore, strong indicia (perhaps the weightiest) of the real motivation for the dis-charge are to be found in the very fact that the Respondent has endeavored to concealit.This policy of concealment is clear in the light of the evidence that Butler refusedto give London an explanation for the discharge, instead referring him to Smith; thatSmith then told London his dismissal was due to the quality of his "political report-ing"; and that Butler gave a different reason in his testimony, which, I am convinced,isnow advancedpost hoc, ergo propter hocas a pretext for the dismissal.Thesetangled justifications, the one given by Smith to London, and the other by Butler atthe hearing, compel the conclusion not only that the Respondent has cloaked the realmotivation for the dismissal, but that the reason was London's adherence to the Guildand his participation in organizational activities on its behalf.Thus I find that in dis-charging London, the Respondent violated Section 8 (a) (1) and (3) of the Act.I also find that Butler's statement to Fleener violated Section 8 (a) (1) of the Act soD. The discharge ofRoss,Hickey, and FarleyRoss entered the Respondent's employ as city editor of the Lakewood edition on orabout March 22, 1954. Butler was his supervisor.On July 12, 1954, Butler and Ross attended a meeting of the chamber of commercein Lakewood. Shortly after they left the meeting, upon their return to the parkinglot where they had left their respective cars, Butler engaged Ross in conversation aboutthe Guild.Ross had applied for membership in the organization toward the end ofApril or the beginning of May, but he had not as yet been notified of his acceptanceat the time Butler spoke to him.On the occasion in question, Butler said to Ross:"I hope you haven't been sucked into this Guild, have you?"Ross asked Butler,"Guild-what do you mean?" Butler replied that "it was a newspaper Guild," took aGuild membership application from his pocket, showed it to Ross, and said, "One ofmy boys was approached with this and of course, he brought it to me right away andI just wondered if you had been connected with it." Ross replied, "No, I guess I amtoo new. I guess they do not trust me." Butler then observed that he had alwaysassociated the Guild "with the Leftist movement," and particularly so since a certainindividual had appeared on the picket line during a strike at a newspaper in Hunting-ton Park. (Ross' account of the conversation is undisputed.)Butler's characterization of the Guild as "Leftist" did not, of course, violate the Act,since the managing editor's observation in that regard is protected comment withinthe meaning of Section 8 (c). This is not true of what was in effect an inquiry byButler of Ross whether the latter was a member of the Guild. The interrogationshould not be viewed in isolated context, for it was part of a pattern of unfair laborpractices during the month of July, reflecting a policy, evidenced by the attemptedsurveillance by Murray and Lugoff's statements to Hickey, of prying into the organi-zational sentiments of the employees and of endeavoring to identify members of theGuild in order to discharge them.Butler's interrogation of Ross violated Section8 (a) (1) of the Act.Tuesday was the busiest day of the week for Ross.His situation in that regard wasnot significantly different from that of London. It was Ross' custom to carry his copyfrom the Lakewood to the Compton office at one point or another each Tuesday, andto remain in Compton until his work was completed, usually between 2 and 4 a. in. onWednesday.Ross did not wear a jacket to work on Tuesday, August 17, 1954.His upper outergarment was a sport shirt of light buff color. Before he left for business that day hewore a Guild button which was pinned to the upper portion of the pocket located on30This conclusion is unaffected by the fact that Fleener construed Butler's statementas meaning that he had discharged London because the latter had neglected his duties toengage in union activitiesEven if one ignores the whole record, one may reasonably con-strue Butler's statement as meaning that London was dismissed because he was moredevoted to the Union than to the newspaper. Be that as it may, Fleener's construction,is not controlling on the question of the legality of Butler's statement.One should look tothe words themselves for an appraisal of their legality. In any event, they do not standin isolated context, for they follow a pattern of inhibiting expressions by the Respondent'ssupervisors on the subject of union activities. HERALD PUBLISHING COMPANY OF BELLFLOWER95the left half of the front of his shirt. Judging by a button of the "same design andconstruction" in evidence, the one Ross wore was about an inch in diameter and borean insignia and the name "The American Newspaper Guild" in black lettering on awhite field.Ross arrived at the Lakewood office at approximately 10:30 a. in. thatday and wore the button throughout the day at his work. The button was not hiddenfrom view. This was the first time that Ross wore a Guild button while ar work.Butler came to the Lakewood office at about 4 or 4.30 p. in. on August 17. Rosswas busy with some work at the time. Butler stood by for about 10 or 15 minutes andthen asked Ross to step into the street. Both men went outside, and there Butler dis-charged Ross, assigning as the reason that Smith had directed that the payroll be cutfor reasons of economy. Indicating the Guild button,31 Ross replied that both he andButler knew that he was being dismissed because he was wearing it. Butler repeatedthat he had been told that an economy drive had gone into effect, and said that Rosscould interpret that any way he wished.Ross asked Butler whether he should "finishout the rest of the edition" (which would require him to work that night and the earlymorning hours of Wednesday) and the managing editor said that that was a matterRoss should discuss with Smith 32Ross telephoned Smith and asked the latter why he was being dischargedSmith replied that an "economy drive" was under way, stemming from his insistence3 or 4 weeks earlier "on a retrenchment"; that 3 or 4 persons had been laid off; thathe had directed an additional retrenchment; that that was the reason Ross was beinglaid off; that he thought it only fair that Ross "should be let go first" because thelatter "was the newest employee in the department"; and that Ross "would be re-hired if business warranted it."Ross asked Smith whether he should "finish upthat edition," stating that Butler had told him to take the matter up with Smith.Thelatter told Ross to use his own judgmentRoss finished his tasks, working, as hadbeen his custom, into the early hours of Wednesday morning.On the following Friday or Saturday Ross was paid for the full week, althoughhe had worked only part of it, and was given an additional week's pay. Ross' salaryat the time of his dismissal was $75 per week.He has never been called back to workby the Respondent.Denying that he discharged Ross because the latter engaged in union activities,Butler testified in substance that he did not notice the union button until Ross directedhis attention to it, as described above. Smith denied that he was aware at the timeof Ross' discharge that the employee had engaged in union activities.Both Smithand Butler testified in substance that Ross was discharged as part of a programof reducing staff because of economic considerations.As this is the reason in effectgiven by the Respondent for the discharge of Hickey and Farley, repetition inanalysis of evidence will be avoided by setting down some prefatory findings per-taining to Hickey and Farley prior to a discussion of the claim of economic neces-sity and of the question of the motivation for the discharge of the three employees.Hickey entered the Respondent's employ in March 1954. She worked in classi-fied advertising and was stationed in the Bellflower office.Lugoff was her supervisor.Brewer hired Farley on June 28, 1954. She was employed as a cashier and PBXoperator in the Bellflower office. Farley does not appear to have had any immediatesupervisor below the rank of Brewer, who at that time was general manager.Hickey wore a Guild button at work on the afternoon of August 16. Farleyalso had such a button in her possession but refrained from wearing it on that date.There was a union meeting at Hickey's house that night.Farley attended.Theevidence suggests that there was some discussion at the meeting relating to the wear-ing of Guild buttons, but there is no concrete elaboration of the matter in the rec-ord.In any event, on August 17, both Hickey and Farley wore their respectivebuttons,while at work, throughout the dayThey were the only employees inthe Bellflower office who did so.The evidence does not establish on what part of"Ross testified that he pointed to his button, according to Butler, Ross "pulled hisshirt out so as to show it." As the button was not hidden and was worn in view on theupper left portion of Ross' chest, it does not quite appear why Ross should have to pullout his shirt "so as to show" the button. In any event, the subsidiary issue of the mannerin which Ross indicated the button need not be resolved, since a resolution either waywould not affect the conclusion reached with respect to the legality of the dischargea2 Both Butler and Ross described the conversation.Their versions are not insignifi-cant conflict.In resolving several variances, all of a minor nature, I have adopted theversion which appears to me to be the more probable. For example, Butler testified thathe told Ross to use his own judgment with respect to completion of his work for the day.However, it is undisputed that Ross called Smith and discussed the matter with the latter.This tends to corroborate Ross' testimony thatButlerreferredhim to Smith. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDher person Hickey wore the button, but it is reasonably inferable from the contextof surrounding circumstances that the button was exposed to view.Farley woreher button exposed on her belt.At about 6 p. m. that day, following her daily custom, Hickey telephoned Lugoff,who was at the Compton office, in order to report her business volume for the day.Lugoff asked if she would remain at the Bellflower office until he came there, as hewished to talk to her. She replied that she was unable to do so, but offered to cometo the Compton office later that night.Lugoff told her not to come, stating thathe would see her in the morning.Lugoff came to the Bellflower office at about 9 a. m on August 18 and spoke toHickey who was wearing a Guild button at the time. Farley, who was alsowearinga union button,was inthe vicinity, hearing only part of the conversation because shehad duties which required her attention.Lugoff gave Hickey a paycheckcoveringher full salary for that week, although she had worked only part of the week, andtold her that Smith had "ordered" her discharged as an economy measure.Hickeystated that her discharge was due to the fact that she was wearing a Guild button,and that she was not so "stupid" as to believe the reason given for her dismissal.Lugoff said that he was sorry that he had to discharge her, that her work had beensatisfactory as far as he was concerned; that "there wasn't anypersonal feeling"but "was sorry if [Hickey] was mixed up in the Guild because that [sic] theywould not be able to do anything" for her.Hickey expressed the view that shecould not be discharged because of "Guild activities," and Lugoff replied that hehad "had a situation like that some fifteen years ago" in connection with a Hollywoodnewspaper, that "nothing ever came of it," and that "they can't do anything foryou " At one point or another while Lugoff was in the office, Farley told him thatshe was wearing a Guild button, and in effect asked him whether he was going todischarge her also.He replied that he was not her supervisor.After that he askedFarley to give him a line through the switchboard she operated.Hickey heard himmention Murray's name on the telephone, and say. "Come over. I am waiting foryou."Murray arrived about 15 or20 minutes later.33Murray gave Farley a closing paycheck and stated in effect that she was beingterminated for economicreasons.She replied that she did not believe that thatwas the case.Murray then asserted, "If economic measures doesn't hold up, we willgo into the efficiency of your work." 34In his testimony, Lugoff denied that he discharged Hickey forunionactivity or thathe noticed her union button prior to her dismissal.He assertedthat toward the endof the week preceding the discharge, Brewer directed him "to cut down one em-ployee" for reasons of economy; and that he selected Hickey because there hadbeen friction between themAccording to Lugoff, the friction stemmed from re-sentmentby Hickeyon occasionswhen he criticized her work.Brewer testified that it was he who dismissed FarleyHe denied that he knewthat she was interested in the Guild at the time of the selection, and that her unionactivity was the cause of her discharge.He stated that her dismissal was part of areduction in force forreasonsof economy, and that Farley was selected becauseshe was junior in point of service to the other PBX operators. Breweralso testifiedthat the reduction in staff had been under discussion by management officials formany months; and that either on August 12 or 13 Smith issued a "flat ultimatum"at a meeting of department heads to reduce the staff by at least 12 employees duringthe following week. (Smith testified that he instructed the department heads to re-duce the staff by "ten to twelve people.")Putting aside for the time being the question of the motivation for thedismissalof Ross,Hickey, and Farley, the Respondent's claim that there was areduction inforce for economic reasons finds support in undisputed testimony by Brewer that theRespondent laid off six other employees during the week in which Ross, Hickey, andFarley were dismissed 35On the other hand, the evidence reflects a number of in-firmities in the Respondent's position thatallof the employees discharged duringthe week in question weredismissedsolely as the product of an "economy drive.".,-33Hickey's account of her conversation with Lugoit is undisputedMuch of it is cor-roborated by FarleyLugoff gave no version of the discussioniParley's account of her conversation with Murray is undisputedMurray gave noversion of the conversationab In addition to naming the six, Brewer intimated that "a lot of them in the back shop"(employees in mechanical occupations) were laid off, but he stated that he was unable togive their names and his testimony on the subject is quite vague. It does not affect theresults reached below, but it may be noted that Brewer's allusion to the "back shop',' em-ployees is too vague to support a finding that there was a reduction in the number ofmechanical employees for economic reasons. HERALD PUBLISHING COMPANY OF BELLFLOWER'97The Respondent produced no records to show the state of its financial- conditionat any time in 1954, and its position with respect to the scope and purpose of thestaffreduction rests principally on the testimony of Brewer and Smith.Accordingto Brewer, at the meeting of supervisory personnel, Smith left it to each departmenthead to determine how many should be laid off in his department in order to achievecompliance with the directive that the staff be reduced by a "minimum of twelve."(In passing,itmay be noted that Brewer could name only nine who were laid off,and that at a later point in his testimony, the "flat ultimatum" to reduce staff bya "minimum oftwelve" became "a matter of cutting downnineto twelve in thepersonnel.")Brewer also testified that at the meeting the department heads had adiscussion "as to which departments were to let so many go."He was then askedin effect what decision was reached on the subject of "how many were to be let goin each department," and he replied, "I cannot answer that.The record speaks foritself. .When the matter was pressed, he described the decision in thislanguage:"One or more from each department; 1 will put it this way."At another point,asked whether,he knew at the time he left the meeting how many employees whowere under his "direct supervision" he would have to dismiss, he gave no figure,avoiding the question, in my judgment, by saying that all personnel were "indirectly"under his supervision (although he had previously testified that he laid off the indi-viduals over whom he had "direct supervision").Both in demeanor and in the textof his quoted testimony, Brewer was evasive, leaving a substantial doubt with me thattheRespondent's program of reducing the staff was what he described it to be.This doubt is compounded by the fact that Brewer's account of the decision to reducethe staff does not quite jibe with testimony given by Butler.In contrast to Brewer's description of the alleged directive by Smith to reduce thestaff by at least 12 persons, Butler, apparently referring to the same meeting, de-scribed the decision reached there as a "general conclusion that we would have tocut the payroll."Asked whether "anything specific" was decided in orderto imple-ment the conclusion, Butler testified: "No, I don't recall that there was anythingdefinite.I think Mr Smith called me later and said, 'Well, we will just have to dosomething about this.' "This also contrasts with a claim by Brewer that Smithissued a directive at the meeting that each department head reduce his staff by atleast one employee.The sense of Butler's testimony is that it was the telephonecall from Smith which crystallized for him the "general conclusion" reached at themeeting, and that it was the call which led to Ross'termination.Brewer's testimonyappears to go off in a different direction, for he stated that Butler acted "after hetalked to me,"testifying,also, "I was the supervisor who, made up the list on the'instructions of Mr. Smith," thus implying that it was he, Brewer, who decided whichemployees should be discharged. (At a subsequent point, Brewer stated that he andButler discussed the names of employees to be laid off, buf that Butler "chose thepersons.")Significantly, also, although Lugoff is a department head, in referringto directions he received to reduce his staff, he mentioned no instructions by Smithat a meeting.Describing his alleged instructions, Lugoff testified that Brewer toldhim of an "economy measure" instituted by Smith, and directed him "to cut downone employee " The sum of the matter is that descriptions in the record of the set-tingfor the decision to reduce staff take such different directions that one is unableto reach a definitive conclusion that there was in fact a meeting of department headsat which Smith issued a "flat ultimatum" to reduce the force by a specified number ofemployees for economic reasons alone, with a direction by Smith to each departmenthead to lay off at least one employee..Other features of the record contribute substantially to a doubt that the allegedprogram for staff reduction was what the Respondent contends it was. Except foran assertion by Smith that "profit and loss figures," which he stated he saw in August,reflected a loss of about $5,400 for the year, the claim of financial necessity restson generalizations.36According to Smith,-the Respondent was "losing considerablemoney" as far back as March 1954; yet it granted wage increases to almost all thenonsupervisory editorial employees to a total of $6,500 per year on July 17, onlyabout a month before Smith allegedly issued the "flat ultimatum."Moreover, inthe light of Smith's testimony that the Respondent was losing a great deal of moneyearly in the year, it seems strange that the Respondent did not undertake its alleged"economy drive" much sooner than the middle of August, but, on the contrary, in-creased its wage bill materially while it was allegedly suffering financial losses.For39-The General Counsel objected to Smith's testimony concerning the $5,400 figure, pre-sumably on the ground that the profit and loss statement is the best evidence of its con-tentsThe objection came late, that is, after Smith had already testified to the figure, andIhave permitted the testimonyto remain 98DECISIONSOF NATIONALLABOR RELATIONS BOARDreasons already stated,Smith's explanation that the wage increases and the staff re-duction did not come earlier in the year because he did not participate actively inthe business strikes an implausible note.The sense of Smith's testimony is that boththe increases and the reduction were the common product of his policy of securingefficiency by weeding out inefficient employees and paying higher wages to those re-tained.Yet the evidence falls far short of establishing,at least in any crediblefashion,that such a policy was actually followed.For one thing, as already found,the purpose of the wage increases was to discourage union activity.For another,the credible evidence will not support a finding that relative efficiency was a factor indetermining which employees should be laid off.Putting the cases of Ross, Hickey, and Farley aside,there is no evidence at allthat the Respondent took efficiency into account in selecting for layoff the other sixemployees named by Brewer. If Brewer's account of the meeting is credible, eachdepartment head was left to his own devices in deciding how many in his depart-ment should be laid off, and upon what basis,as long as he dismissed at least one.So loose a directive strikes one as somewhat odd, for it does not appear to take intoaccount some definite method of coordinating the personnel needs of the newspaperor of achieving a specific dollar volume of savings.(For all that appears in thetestimony of Smith,Brewer, and Butler,there was no discussion at the alleged meet-ing of any specific amount of money to be saved by the reduction in staff.)More-over, when Ross spoke to Smith, the latter did not tell the employee that he had beenselected on the basis of an appraisal of the relative efficiency of employees. Smithput the selection on the basis of seniority in the department(although it may be notedthat another editorial employee, Donald Desfors, whose employment terminatedmore than 2 weeks after Ross was dismissed,had less seniority than Ross).More-over,notwithstanding Lugoff's claim that he selected Hickey because of friction be-tween them,there is undisputed testimony that Lugoff complimented Hickey on herperformance in July, and that when he dismissed her about a month later, he ex-pressed regret for his action,stating that her work had been satisfactory as far ashe was concerned.In the face of this uncontroverted evidence,as well as other cir-cumstances to be discussed later, I find unpersuasive the claim advanced by Lugoffnow that the quality of Hickey's performance was a factor in her selection.Anothercircumstance which results in a substantial doubt that the program of reducing thestaff was what the Respondent claims it was is the fact that two editorial employeeswere hired soon after the reduction in force.One of these, Don (or Carl)Widener,was hired on September 2, 1954,and the other,Earl Griswold,on October 11, 1954.37(Widener's salary was$5 less, and that of Griswold$5 more, than the weekly wagepaid Ross.)Moreover,on October 21, 1954, the Respondent advertised in its news-paper that it had an opening in its Lakewood office for a classified advertising solic-itor(Hickey's occupation),setting forth inducements in pay and working hoursand requesting applicants to telephone Lugoff.As there is no substantial evidencethat the Respondent's financial condition was significantly better in October than theRespondent claims it was in August,one is led to wonder why the Respondent shouldseek to employ a classified advertising solicitor so soon after Hickey'sdischarge ifshe was in fact dismissed as an economy measure. Smith advanced no claim thatthe Respondent's financial position had improved to a point where it warranted thehiring of another solicitor.He did offer an explanation but his testimony in that re-gard took an illuminating turn.He explained that "a girl quit in the [Lakewood]office and we had to replace her." By any reasonable construction this means thata classified advertising solicitor had quit and that the advertisement sought a re-placement.38Yet the evidence establishes(seeGeneral Counsel'sExhibit No. 6,prepared by the Respondent itself)thatHickey is the only classified advertisingsolicitorwhose employment was terminated after August 1, 1954.I am convincedthat Smith became aware at one point of the untenable position in which his testimonyhad placed him, for when he was asked to give the name of the employee who had87According to Smith, he transferred an editorial employee from North Long Beachto another office because of unsatisfactory performance and hired Griswold for the NorthLong Beach office because Griswold had had considerable experience in working for a com-peting paper.Be that as it may, the fact is that the hiring of Widener and Griswoldserves to weaken the claim that Smith had issued a directive that at least 12 persons belaid off for economic reasons.38This may be compared with Lugoff's claim that after Hickey's discharge,he combinedthe Lakewood and Bellflower areas for the purposes of soliciting classified advertising,transferring the Lakewood solicitor to Bellflower,from which she served both sections,adding Hickey's former functions to her Lakewood duties. HERALD PUBLISHING COMPANY OF BELLFLOWER`99quit, he displayed hostility toward the question, protesting that the "question carrieda string to it so that there could be no answer."When the matter was pressed, stillrefraining from giving the name, he conceded, with reluctant demeanor, "that noclassified ad girl quit."At a subsequent point, when asked again for the name, hestated that the first name of the girl who had left was Marion. In that connection, itmay be noted that the Respondent's records reflect the employment of two personsbearing the first name Marion, one Marion Mattison, an editorial employee, and theother Marion Cronk, a cashier and PBX operator; and that, according to an exhibit(General Counsel's Exhibit No. 6) prepared by the Respondent itself, neither em-ployee has left the Respondent's employ.Be that as it may, it is testimony such asSmith gave which militates against acceptance of the Respondent's claim that thedismissalof Ross, Hickey, and Farley was but part of a program to reduce the staffsolely for economic reasons.I think it unnecessary to dwell on other factors in the record which, in myjudgment, run counter to a conclusion that the program for staff reduction was allthat the Respondent claims.The fact that some employees,- in addition to Ross,Hickey, and Farley, were laid off during the week in question might warrant abelief that there was some program for a staff reduction based on economic reasons,but upon the basis of the record as a whole, particularly in the light of what hasbeen said above and the circumstances surrounding the dismissal of Ross, Hickey,and Farley, I am unable to conclude that the program was in all material respectswhat the Respondent claims.Moreover, even if it be assumed that the Respondentdecided, whether at a meeting of department heads or otherwise, to reduce its stafffor reasons of economy, that would not be decisive on the issue of the legality ofthe discharge of Ross, Hickey, and Farley, for the question would still remainwhether they were selected for the staff reduction because of their union activitiesTurning specifically to the motivation for the Ross discharge, Butler, as in otherphases of his testimony, was evasive on the subject of his knowledge of Ross' mem-bership in the Guild.Questioned whether he had such knowledge prior to the dis-charge, Butler testified: "Well, at that time there were all sorts of rumors floatingaround. I don't know, other than I heard it some time, previous to that he [Ross]informed me that he not only was not a member of the union but that he had nouse for the union and did not want to work under union conditions."What Butlermeant by "all sorts of rumors" about Ross' membership in the Guild does not con-cretely appear, but it was evident to me that his response was guarded and somethinglessthan frank, following the pattern, described earlier, of avoiding commitmentto a fact which might bear adversely on the Respondent's interest. I am alsopersuaded, in the light of all surrounding circumstances, that Butler's denial thathe noticed Ross' button before the discharge lacks plausibility.For articles of itstype, the button appears to be substantial in size.It was worn by Ross chest-high andfully exposed on a shirt of contrasting color.Obviously, the button was readilyvisible to Butler during the 10 or 15 minutes he spent in the Lakewood office beforehe asked Ross to step into the street.Under these circumstances, I think itimplausible that Butler would not notice the button before he discharged Ross,particularly if it be borne in mind that Butler had previously interrogated Ross onthe subject of the latter's attitude toward the Guild, an inquiry which was mani-festly part of a pattern of sensitivity by the Respondent toward participation by itsemployees in Guild activities.The sum of the matter is that the discharge of Ross on the very first day hewore the button at work was no mere coincidence. The dismissal has the earmarksof precipitate and hasty action spurred by the fact that Ross wore the button whileatwork.The discharge came on a Tuesday, and that day was the busiest of theweek for Ross, so busy that he customarily "worked late into the night, as didother editorial employees, judging from London's similar custom.Why, it maybe asked, did the Respondent select a point in the middle of the workweek, whenRoss was busiest and had not yet completed his duties in connection with "make-up"day, to discharge the employee?The evidence yields no satisfactory answer to thatquestion,unlessit is that the Respondent wished to rid itself speedily of Ross becausehe had manifested an interest in the Guild. In so doing, the Respondent wouldbe but carrying out the threat that Lugoff had made to Hickey about a monthearlier to the effect that participation by an employee in Guild activities "wouldmean immediate dismissal."The precipitate nature of the discharge, and its under-lying reason, are illuminated by some evidence relating to Clark who, it will berecalled,is oneof the Respondent's supervisors, and, at the time of Ross' discharge,had a supervisory status, with the title of manager, in the Lakewood office where Rosswas stationed, although not Ross' supervisor.About a week or two after Ross'387644-56-vol. 114-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination,Clark discussed the dismissal with Maxine Galt, who was then, butisno longer, in the Respondent's employ.Clark told Galt that Ross had worn aunion button while at work, and then stated that he had telephoned Smith and toldthe latter that he "would not work with any union member," and that he wouldquit if Smith did not discharge Ross. (Galt's account of this conversation is undis-puted.Clark was not produced as a witness.) In view of Clark's status, I take hisremarks to Galt as an admission, imputable to the Respondent, that he did infact inform Smith of Ross' manifestation of interest in unionization,and threatento quit unless Smith discharged Ross.As Ross wore the button only for 1 day,one may reasonably conclude that Clark called Smith at some point during the day,and told Smith of Ross' interest in unionization,and that this led to Butler's appear-ance at the Lakewood office toward the end of the day and to Ross' discharge.Viewing the whole record, I find that the Respondent dischargedRoss becausethe latter manifested an interest in the Guild;and that, therefore,the Respondentviolated Section 8 (a) (1) and (3) of the Act.I alsofind thatthe Respondent violated Section 8 (a) (1) of theAct asa resultof Clark's statement to Galt that he had telephoned Smith and told the latterthat he would not work with a union member and would quit if Smith did notdischargeRoss.Hickey and Farley were, like Ross, discharged soon after they appeared at workwearing Guild buttons.But this is not the only common denominator of all threedismissals.Another is that the respective discharges of Hickey and Farley also havethe earmarks of precipitate haste. In that connection, at least in the case of Hickey,the content and quality of testimony by Lugoff is revealing.As described earlier, Hickey was discharged on Wednesday morning, August 18.According to Lugoff's account, he received his instructions from Brewer to reducethe staff by one employee either on the preceding Friday or Saturday, August 13or 14.Lugoff also testified that Brewer gave him a "deadline" of 1 week to effectthe cut in staff; that he reached a decision to dismiss Hickey "over the week-end,"that is, prior to Monday, August 16, that he was in the Bellflower office, whereHickey was stationed, on Monday; and that he spoke to her on the telephone ona number of occasions on Tuesday.Thus Lugoff's testimony would make it appearthat, having reached a decision to discharge Hickey, he passed over opportunitiesto do so on Monday and Tuesday, waiting practically 2 full workdays before hemade a move to effect the dismissal at almost 6 p. m. on Tuesday;and that it wasmere coincidence that the dismissal of both Hickey and Farley followed hard uponthe fact that they both wore Guild buttons throughout the day on Tuesday.Lugoff gave an explanation for the timing of Hickey's dismissal, but the quality ofhis testimony in that regard detracts from the force of his explanation.Assertingat one pointthat she was paid for the full week, although discharged several daysbefore the end of the workweek, in order to give her "time to look for another job,"he later summarized his alleged reasons for the timing of the dismissal as follows:".. I wanted to give her a break to look for another job but I did not want to hurtthe company in the meantime.Monday and Tuesday are very busy days and if shehad been let go on Monday,Iwould have had to put a new girl on that particularjob, which would cut the [advertising] lineage and so forth." I do not rule out, asimprobable, a claim that a firm which had been "losing considerable money" for muchof the year and had just embarked on an "economy drive" would pay an employeea full' week's wages, upon her dismissal during the middle of the week, in order tofacilitate her search for another position.Business practices in that regard wouldobviously depend upon a number of variables.However,there is reason to questionLugoff's assertion that a motivating factor in the delay in notifying Hickey of herdismissal was concern' over placing "a new girl" in Hickey's position on "very busydays."The fact is, as Lugoff conceded at a subsequent point, that Hickey's replace-ment was not at all "new . .on that particular job."The "new girl" had previous-lyworked in the Bellflower office before Hickey was hired, performing the veryduties to which Hickey succeeded when she was hired.Upon Hickey's employment,her predecessor was transferred to another office; and upon Hickey's discharge, ac-cording to Lugoff, the same girl assumed Hickey's functions in addition to her own.This combination of duties in the replacement would make for plausibility in Lug-off's explanationthat he deferred discharging Hickey until the "very busy days" hadpassed were it not for the course his testimony on the subject took.After- it de-veloped that the "new girl" was in fact a woman who was then in the Respondent'semploy and had' been'Hickey's predecessor in the Bellflower office, there was someshift in emphasis in Lugoff's explanation, for he testified that his primary reason for'deferring the dismissal for 2 days was because he-"wanted to keep Gloria Hickey on HERALD PUBLISHINGCOMPANY, OF BELLFLOWER101and give her a break." It was evident to me, upon observation of Lugoff, that atone point he placed substantial emphasis on his alleged concern over the replace-ment of Hickey by a "new girl" on 2 busy days, but when further examination de-veloped that the replacement was actually an old hand,familiar with Hickey's duties,he attempted to minimize any adverse effect that that development might have uponthe plausibility of his explanation by shifting away from his expression of concernover placing a "new girl onthat particular job" to primaryemphasis upon an ex-planation that he deferred Hickey's dismissal for 2 days because he"wanted to keepGloria Hickey on and give her a break."But the quality of Lugoff's testimony concerning the timing of Hickey's dischargeis not the only reason for rejection of his explanation.In my judgment,it followsthe pattern of afterthought justifications exemplified by Smith's untenable explanationof the reason for the advertisement of October 21. In the light of the whole record,a far more plausible explanation for the timingof Hickey's discharge,as well as thatof Farley,is to be found in the conclusion that the Respondent moved expeditiously,as in the case of Ross, to discharge Hickey and Farley soon after they showed an in-terest in the Guild by wearing that organization's buttons.That conclusion is sup-ported by the undisputed evidence of what occurred on the morning when the womenwere discharged.On the very occasion when he dismissed Hickey,Lugoff expressedregret for his action and stated that her work had been satisfactory as far as he wasconcerned.(There is also undisputed evidence that he complimented Hickey forher work during the previous month.)In the face of this evidence,I am unable toaccord any weight to the claim Lugoff advances now that he selected Hickey for thereduction in staff because there had been friction between them,nor to another claimhe makes to the effect that, although Hickey's production did not enter into his de-cision"on a big scale,"itplayed something of a role because he "figured"that thefriction between them had been"hurting her production."Moreover,after Lugoff'sinitial explanation to Hickey that she was being discharged as an economy measure,there was practically tacit recognition by him, during later phases of their conversa-tion, that her dismissal was attributable to her interest in the Guild.Thus, after sheexpressed dissent from the reason he gave her and stated that she was being dis-charged because she was wearing a Guild button, he replied that he was sorry she"was mixed up in the Guild-because . . . they would not be able to do anything"for her.When she protested that she could not be discharged for Guild activities,he recalled that he had been involved in "a situation like that some fifteen years ago"in connection with another newspaper and that"nothing ever came of it."The circumstances of Farley's discharge add weight to the conclusion that bothher'dismissal and that of Hickey were no more than the product of a hasty decisionto carry out the policy expressed about a month earlier by Lugoff that participationby an employee in Guild activities would result in that individual's "immediate dis-missal.".Lugoff's call to Murray was no more than a part of the setting in whichthe former discharged Hickey.Why Lugoff should be "waiting" for Murray isnowhere explained by the Respondent, but the whole setting suggests a hastily formu-lated purpose to tie into one package the discharge of the two employees who hadworn Guild buttons in the Bellflower office on the previous day.Murray's testimonyconcerning his role in the matter reflects vagueness. It should be borne in mindthat he is a supervisor, with the title of sales manager.Yet according to his account,he acted as no more than a messenger in delivering Farley's check, coming fromCompton, some 8 miles from Bellflower, to do so.He stated that he-was not"clear" as to who asked him to deliver the check, and, in that connection, histestimony took an odd turn at a later point, for when the subject of his recollectionof who gave him the check was raised again, he testified: "Presumably the girl thattypes the checks up. It could have been one of the three girls."He also stated thatitwas at the request of one of the office girls that he delivered the check. It seemsstrange that a supervisor should run an errand for an unidentified office girl, butstranger yet that he should do so in a situation where, as Murray testified, "a regularmessengerrun" was available for delivery of the check, and that it "could have goneby that method." I believe that Murray was less than frank in his account of hisknowledge of the circumstances of Farley's discharge.Significantly, on that score,when Farley expressed disbelief that she was being discharged for economic reasons,he replied, "If economic measures don't hold up, we will go into the efficiency ofyour work."This of itself indicates that Murray's role was something more thanto run an errand for some office clerk, but apart from that, it is evident that Murraywas the voice of management, and that when it spoke it evinced a disposition tosearch for reasons to cloak an unlawful motivation for Farley's dismissal. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDAfterHickey's discharge, she applied for unemployment compensation to theCalifornia Department of Employment.She filled out a required form which in-cludes a space for the listing of the reasons for the termination of the applicant'semployment. In the space so provided, she wrote the words, "Economy cut-back"as the reason.Hickey testified that she told the person who interviewed her at theState office that the reason given her by the Respondent was "an economic cutback,"but that she "felt fairly certain" that she had been discharged because she hadjoined the Guild.She also testified that she inserted "Economy cut-back" in theform because she "thought it fair to use" the reason given her by the Respondent.The Respondent appears to regard the insertion in the form as compelling supportfor its positionI am unable to agree. It seems to me that it is not unnatural thatan employee, in filling out a required form for her unemployment compensation,should list as the reason for termination the one given to her by her employer, evenif she disbelieves the reason.In any event,as inother cases of this type,39 one mustappraise the motivation for the discharge on the basis of the whole record. So-considered, to accord compelling significance to the insertion in the form is to blindoneself to the substantial evidence in this record that the reason given Hickey for herdischarge was untrueOne other feature of the evidence requires mention.Hickey testified that sheremained in the Bellflower office about 30 minutes after she was given her paycheck,that after Murray arrived and gave Farley her check, she (Hickey) gave her Guildbutton to an employee named Fitzgerald, and that the latter wore it in "plain view"while Lugoff was in the office.Murray testified that after he delivered the check hesaw 3 employees wearing union buttons, but he later stated that he did not see 3wearing them at the same timeThe evidence relating to Fitzgerald is quite frag-mentary.Murray's testimony does not even identify Fitzgerald by name as onewhom he saw wearing a union button, and Lugoff's evidence contains no referenceto her.The record neither describes Fitzgerald's duties nor identifies her immediatesupervisor.There is no evidence of her employment history either before or afterthe discharge of Hickey and Farley 40Put another way, one is unable to determinesuch relevant matters as the length of time Fitzgerald wore the button, whether sheis still employed by the Respondent, whether she was discharged, or, for that matter,whether she left voluntarily at one point or another.Against that background, Iam unable to view the fact that Fitzgerald wore a union button during a brief periodwhile Hickey, Farley, Lugoff, and Murray were all together in the office asnegatingan inference that Hickey and Farley were discharged because they wore Guildbuttons.In the light of the evidence as a whole, I find that Hickey and Farley were dis-charged because they manifested an interest in the Guild, and that by dischargingthem, the Respondent violated Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV.THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designated to effectuate the policies of the ActAs it has been found that the Respondent has interfered with, restrained, andcoerced its employees in the exercise by them of rights guaranteed by Section 7 ofthe Act, it will be recommended that the Respondent cease and desist therefrom.90 See, for example,Western Fishing Lines Company,103 NLRB 1408, 1463, footnote52, enfd.215 F. 2d 453 (C A 9).40 General Counsel's Exhibit No.6 lists all editorial employees,cashiers,PBX operators,and classified advertising solicitors on the Respondent's payroll after March 1, 1954Alsolisted are all those in such classifications who were terminated after August 1, 1954. Fitz-gerald appears in neither listFrom the fact that she is not listed under the caption"Classified," in the exhibit it is probable that Lugoff was not her supervisor In any event,as General Counsel's Exhibit No 6 apparently does not set forth all of the Respondent'spersonnel classifications,in the absence of evidence establishing Fitzgerald's classification,no conclusions can be drawn from the exhibit concerning Fitzgerald's employment historyafter the discharge of Hickey and Farley HERALD PUBLISHINGCOMPANY OFBELLFLOWER103As it has been found that the Respondent has discriminated in regard to the tenureof employment of Sol London, Doris Farley, Raymond J. Ross, and Gloria Hickey,itwill be recommended that the Respondent offer to them immediate and full rein-statement to their respective former or substantially equivalent positions 41 withoutprejudiceto their seniority and other rights and privileges, and make them wholefor any loss of pay they may have suffered by reason of the discriminationagainstthem, by payment to each of a sum of money equal to the amount of wages suchemployee would have earned from the date of said employee's discharge, as foundabove, to the date of a proper offer of reinstatement to such employee. Loss ofpay for each employee shall be computed on the basis of each separate quarter orportion thereof during the period from the date of discharge of such employee tothe date of a proper offer of reinstatement.The quarterly periods shall begin withthe respectivefirst days of January, April, July, and October.Loss of pay shall bedetermined by deducting from a sum equal to that which the employee normallywould haveearned ineach such quarter or portion thereof, his or her net earnings,42if any, in any other employment during that period.Earnings in one quarter shallhave no effect upon the back-pay liability for any other quarter.The Respondentshall be required, upon reasonable request, to make available to the Board and itsagents allrecords pertinent to an analysis of the amount due as back pay and to theoffer of reinstatement recommended herein.Upon the basis of the foregoing findings of fact, and upon the entire record inthese proceedings, I make the following.CONCLUSIONS OF LAW1.American Newspaper Guild, CIO, is a labor organization within the meaningof Section 2 (5) of the Act.2.By interfering with, restraining, and coercing employees, as found above, inthe exercise of rights guaranteed them by Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (I) of the Act.3.By discriminating in regard to the tenure of employment of Sol London, DorisFarley, Raymond J. Ross, and Gloria Hickey, thereby discouraging membership ina labor organization, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.141 In accordance with the Board's previous interpretation of the term,the expression"former or substantially equivalent position" means "former position whenever possibleand if such position is no longer in existence, then to it substantially equivalent position "SeeThe Chase National Bank of the City of New Fork, San Juan, Puerto Rico, Branch,65 NLRB 827.42The construction of "net earnings" inCrossett Lumber Company,8NLRB 440, isapplicable hereAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT discourage membership in American Newspaper Guild, CIO,or any other labor organization, by discriminating in any manner in regard tothe hire or tenure of employment, or any term or condition of employment ofany of our employees.WE WILL offer to said Sol London, Doris Farley, Raymond J. Ross, andGloria Hickey immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges, and make each of them whole for any loss of pay suffered as a resultof our discrimination against such employees.WE WILL NOT engage, or attempt to engage, in surveillance of any meetingof American Newspaper Guild, CIO, or any other labor organization, whichwe believe, or have reason to believe, will be attended by any person in ouremploy; interrogate our employees concerning their membership in, or activi- 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDties on behalfof,American Newspaper Guild, CIO, or any otherlabor organ-ization, in a manner constituting interference,restraint,or coercion in violationof Section 8 (a) (1) of theNational Labor Relations Act;state to our em-ployees thatwe will discharge any employee because of his affiliationwith, oractivities on behalf of,American NewspaperGuild, CIO, orany other labororganization,or that any employee has been discharged because ofany suchaffiliationor activity.WE WILL NOTIn any other manner interferewith,restrain,or coerce ouremployees in the exerciseof theirnght to self-organization,to form,join, orassist any labor organization,to join or assist American NewspaperGuild, CIO,to bargaincollectivelythrough representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrainfrom any orall of such activities,except tothe extent thatsuch right may be affectedby an agreement requiring mem-bership in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.All our employeesare free to become or remain membersof American News-paper Guild,CIO, or any other labororganizationHERALDPUBLISHINGCOMPANY OFBELLFLOWER,EmployerDated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Tung-Sol Electric,Inc.and Triangle Radio Tubes,Inc.andUnited Electrical,Radio and Machine Workers of America,(UE), Local 433 and Local 433, Independent,PetitionersandInternational Union of Electrical,Radio & Machine Workers,CIO and International Brotherhood of Electrical Workers,AFL.CasesNos. 2-RC-6817 and 2-RC-6907.September 16,1955DECISION AND ORDER DENYING MOTIONPursuant to the Decision and Direction of Election issued by theBoard on September 29, 1954,1 an election and a runoff election wereconducted in this proceeding. In the runoff election 1,241 votes werecastfor Local 433, Independent, herein called Independent; 893 voteswere castfor International Union of Electrical, Radio & MachineWorkers, CIO, herein called the IUE-CIO; and 29 ballots were chal-lenged.On November 15, 1954, the IUE-CIO filed timely objectionsto conduct affecting the results of the runoff election.On April 1,1955,followingan investigation, the Regional Director issued hisreporton objections wherein he found that the IUE-CIO's objectionsdid not raise substantial or material issues with respect to the conductof the election, or to conduct affecting the results of the election.Hetherefore recommended that the objections be dismissed and that theIndependent be certified.INot reported In printed volumes of BoardDecisions and Orders.114 NLRB No. 22.